UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4079 John Hancock Equity Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: October 31, 2007 ITEM 1. REPORT TO SHAREHOLDERS. TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 10 Financial statements page 13 Notes to financial statements page 20 Trustees and officers page 31 For more information page 36 CEO corner To Our Shareholders, Volatility returned to the U.S. stock market in the 12-month period ended October 31, 2007; however, stocks still posted a strong gain of 14.56%, as measured by the Standard & Poors 500 Index. The market experienced a particularly sharp downturn in August, as the subprime mortgage markets woes increased. Rising defaults and an ensuing credit crunch caused heightened fears about their potential impact on U.S. economic growth. Foreign markets felt some ripple effects from the subprime issue, but they continued nonetheless to benefit from solid economic growth and outperformed the U.S. market in this period. During this period of volatility, the U.S. stock market also passed a significant milestone  the broad Standard & Poors 500 Index climbed beyond the record it had set seven years ago. From its peak in March 2000, the stock market spiraled downward three consecutive years, bottoming in 2002. The upturn began in 2003, and the market has advanced each year since, finally setting a new high for the first time on May 30, 2007. During that period, the S&P 500 Index experienced five significant short-term sell-offs of 6% or more, with the August subprime-induced meltdown being the most recent. This nearly complete market cycle highlights the importance of two investment principles you have heard us speak of often: diversification and patience. By allocating your investments among different asset classes, investment styles and portfolio managers, you are likely to be well represented through all phases of a complete market cycle, with the winners helping to cushion the fall of the losers. The challenge for investors with a diversified portfolio is to properly evaluate your investments to tell the difference between an underperforming manager and an out-of-favor style, while also understanding the role each investment plays in your portfolio. Thats where your financial professional can provide true value. He or she can help you make those assessments and also counsel patience, because a properly diversified portfolio by its very nature will typically have something lagging or out of favor  a concept that can be difficult to live with, but necessary to embrace. If everything in your portfolio is working, then you are not truly diversified, but rather are leveraged to the current market and the flavor of the day. If so, you are bound to be out of step in the near future. The recent volatility in the securities markets has prompted many investors to question how long this type of market cycle will last. History tells us it will indeed end and that when it does, todays leaders may well turn into laggards and vice versa. The subprime mortgage market woes are just the latest example of why investors should be both patient and well-diversified. For with patience and a diversified portfolio, it could be easier to weather the markets twists and turns and reach your long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of October 31, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks capital appreciation by normally investing at least 80% of its assets in companies that the manager believes are, or have the potential to be technology leaders. Over the last twelve months ► Technology stocks posted impressive gains during the past year, as their attractive valuations and strong earnings growth got investors attention. ► The Fund's absolute returns were bolstered by holdings in large-cap growth companies, although its underweighting there hurt its relative returns. ► Earnings were a key driver of tech stock returns; the stocks of companies that surprised on the upside performed well, while those that disappointed came under pressure. Top 10 issuers Microsoft Corp. 7.9% Apple, Inc. 3.9% Hewlett-Packard Co. 5.7% Oracle Corp. 3.3% Cisco Systems, Inc. 4.7% International Business Machines Corp. 3.1% Intel Corp. 4.6% Western Digital Corp. 2.7% Dell, Inc. 4.0% Comverse Technology, Inc. 2.7% As a percentage of net assets on October 31, 2007. 1 Managers report John Hancock Technology Leaders Fund Technology stocks posted impressive gains for the 12-month period ended October 31, 2007, driven higher by investors growing recognition of their attractive valuations and their relatively strong earnings gains. After underperforming the broader market during the previous couple of years, tech stocks entered the period with valuations that were attractive not only on a historical basis, but also relative to the stock market as a whole. In addition, tech companies began to report impressive earnings growth, fostering expectations that those earnings gains would continue to rise. Earnings, in turn, were propelled by a number of factors. Healthy global economic conditions resulted in particularly good demand for tech products and services outside of the United States, especially from emerging economies such as India and China. Demand both here and abroad also was fueled by a new generation of technology or products that deliver video to desktops and wireless devices. Another favorable factor included the weakening of the U.S. dollar, which boosted the financial results of tech companies that generate revenue overseas. The decline of the greenback also meant that some U.S. tech firms were able to undercut foreign competition on price. Performance For the 12 months ended October 31, 2007, John Hancock Technology Leaders Funds Class A, Class B, Class C and Class I shares posted total returns of 17.82%, 17.05%, 17.07% and 18.42%, respectively, at net SCORECARD INVESTMENT PERIODS PERFORMANCE AND WHATS BEHIND THE NUMBERS Apple ▲ Strong sales of iPod, iPhone and computers earnings gains Hewlett-Packard ▲ Revitalized computer sales buoy financial results Rackable Systems ▼ Intensified competition hurts earnings 2 Portfolio Manager, MFC Global Investment Management (U.S.), LLC Thomas P. Norton, CFA asset value. During the same one-year period, the Russell 3000 Technology Index returned 27.48%, the average Morningstar, Inc. specialty-technology fund returned 28.99% 1 and the Standard & Poors 500 Index returned 14.56% . Keep in mind that your net asset value return will be different from the Funds performance if you were not invested in the Fund for the entire period or did not reinvest all distributions. See pages six and seven for historical performance results. Technology stocks posted impressive gains for the 12-month period ended October 31, 2007 Performance explained The Funds performance was helped most on an absolute basis by large-capitalization, growth-oriented holdings such as Apple, Inc., Hewlett-Packard Co., Cisco Systems, Inc., Microsoft Corp., MEMC Electronic Materials, Inc. and Google, Inc. Apple enjoyed strong profit gains, fueled by excellent growth in its three main businesses  computers, iPods and iPhones. Computer and printer maker Hewlett-Packard posted good net income, revenue and earnings gains, driven particularly by its revitalized personal computer business. Investors also cheered the companys raising of its revenue and profit outlook for its 2007 fiscal year. Networking giant Cisco continued to benefit from growing technology trends such as online video, Internet telephone service and video-conferencing. Cable and phone companies in particular have increasingly turned to Cisco for new gear to help deliver Internet, television and phone service to consumers and businesses. Microsoft also was bolstered by healthy revenue growth, posting its best quarterly rate in eight years. That trend was aided in large measure by a surge in sales for the Windows operating system. MEMC, the supplier of silicon wafers to the microchip industry, was another great performer. The company posted a significant and better- Technology Leaders Fund 3 than-expected rise in quarterly profit. Investors also liked the news that MEMC signed a wafer solar supply contract with German solar-system maker Conergy. We took profits and sold our stake. Google also performed well, in response to news that the company increased its profit-growth rate and revenue, thanks in large part to continued strength in its core search-advertising business and its brokering of ads that appear on partner Web sites. Although we benefited from our holdings in these large-cap growth names on an absolute basis, we typically didnt own as much as was represented in the Russell index, as was the case with Apple, Cisco and Microsoft, or any, as was the case of highflier EMC. That underweighting to large-cap growth names was the main reason we lagged the benchmark during the year, because they dominated the indexs gains. Beginning in early 2007, we instituted significant enhancements to our investment processes, incorporating both quantitative and fundamental tools to help guide our stock selection. That stock selection process led us to assemble a portfolio that was tilted more in favor of value names. INDUSTRY DISTRIBUTION 2 Computer hardware 18% Systems software 13% Communications equipment 11% Internet software & services 11% Semiconductors 9% Semiconductor equipment 7% Technology distributors 3% Investment banking & brokerage 3% Application software 3% Computer storage & peripherals 3% Home entertainment software 2% Other 4% Detractors Leading the list of our most disappointing performers during the year was Rackable Systems, Inc., which provides servers to companies such as Amazon.com, Yahoo! and Microsoft. The companys stock lost considerable ground when it did not meet consensus earnings estimates, due in large measure to brutal competition from larger tech companies (like Dell and IBM) and the ensuing pressure for Rackable to cut its price. Based on our view that those competitive pressures would continue to plague the company, we eliminated our position in it. We also lost ground with chip-maker Trident Microsystems, Inc. The company, which supplies chips for digital television and digital set-top boxes, posted weaker-than-expected quarterly results amid growing industry competition and price cutting. Our holdings in RF Micro Devices, Inc. also disappointed. RF Micro Devices, which makes power amplifiers and transceivers for mobile phones, posted quarterly profits well above predictions thanks in part to strong demand in the wireless phone market. However, Technology Leaders Fund 4 the stock sold off when the company warned that profits would be below analysts forecasts for the subsequent quarter due to the fact that its manufacturing operations were having trouble keeping up with strong demand. The Funds performance was helped most on an absolute basis by large-capitalization, growth- oriented holdings Outlook Wed be surprised if the returns for tech stocks over the next 12 months rival the outsized gains they generated during the past year, and believe that investors should adjust their expectations accordingly. That said, were optimistic that a number of factors are likely to continue to provide a tail wind for the group. Although tech stocks arent as cheap as they were a year ago, we dont believe their valuations are stretched. Furthermore, we believe the group could continue to enjoy earnings growth in excess of the market overall. Although it remains debatable whether the United States will soon enter a recession, we believe the global economy will continue to grow. In our view, that augurs well for strong demand for tech goods and services. The weak U.S. dollar also is likely to help a variety of tech companies, as it will allow them to keep prices competitive both here and abroad. This commentary reflects the views of the portfolio manager through the end of the Funds period discussed in this report. The managers statements reflect his own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Sector investing is subject to greater risks than the market as a whole. International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 As a percentage of net assets on October 31, 2007. Technology Leaders Fund 5 A look at performance For the periods ended October 31, 2007 Average annual returns Cumulative total returns with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Since Class date 1-year 5-year 10-year inception 1-year 5-year 10-year inception A 6-29-99 11.93% 11.45%  1.29% 11.93% 71.96%  11.25% B 6-20-05 12.05   9.66 12.05   24.38 C 6-20-05 16.07   10.73 16.07   27.26 I 1 6-20-05 18.42   12.06 18.42   30.88 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available Prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until 2-29-08. The net expenses are as follows: Class A  1.80%, Class B  2.50%, Class C  2.50%, Class I  1.30% . Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class A  4.87%, Class B  5.57%, Class C  5.57%, Class I  4.33% . The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds Class I share prospectus. Technology Leaders Fund 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Technology Leaders Fund Class A shares for the period indicated. For comparison, weve shown the same investment in three separate indexes. With Period Without maximum Class beginning sales charge sales charge Index 1 Index 2 Index 3 B 6-20-05 $12,738 $12,438 $14,893 $13,309 $15,147 C 6-20-05 12,726 12,726 14,893 13,309 15,147 I 6-20-05 13,088 13,088 14,893 13,309 15,147 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C and Class I shares, respectively, as of October 31, 2007. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Russell 3000 Technology Index  Index 1  is an unmanaged index of technology sector stocks in the Russell 3000 index, which represents the 3,000 largest U.S. companies based on total market capitalization. Standard & Poors 500 Index  Index 2  is an unmanaged index that includes 500 widely traded common stocks. NASDAQ 100 Stock Index  Index 3  is an unmanaged index that includes 100 of the largest domestic and international non-financial companies listed on the NASDAQ Stock Market based on market capitalization. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 Index 1 figure as of the closest month end to inception date. 3 Index 3 figure as of the closest month end to inception date. 4 No contingent deferred sales charge applicable. 5 For certain types of investors as described in the Funds Class I share prospectus. Technology Leaders Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc.  ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on May 1, 2007, with the same investment held until October 31, 2007. Account value Ending value Expenses paid during on 5-1-07 on 10-31-07 period ended 10-31-07 1 Class A $1,000.00 $1,129.30 $9.64 Class B 1,000.00 1,127.10 13.02 Class C 1,000.00 1,125.00 13.40 Class I 1,000.00 1,132.10 7.21 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2007, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Technology Leaders Fund 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on May 1, 2007, with the same investment held until October 31, 2007. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 5-1-07 on 10-31-07 period ended 10-31-07 1 Class A $1,000.00 $1,016.15 $9.13 Class B 1,000.00 1,012.97 12.32 Class C 1,000.00 1,012.60 12.69 Class I 1,000.00 1,018.44 6.83 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.80%, 2.43%, 2.50% and 1.34% for Class A, Class B, Class C and Class I, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). Technology Leaders Fund 9 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 10-31-07 This schedule is divided into two main categories: common stocks and short-term investments. Common stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 86.75% (Cost $2,796,734) Application Software 2.75% Amdocs Ltd. (Channel Islands) (C)(I) 1,450 49,880 Intuit, Inc. (I) 1,100 35,387 Iona Technologies Plc (ADR) (Ireland) (F)(I) 4,700 19,082 Communications Equipment 11.54% Cisco Systems, Inc. (I) 5,340 176,540 Comverse Technology, Inc. (I) 5,275 101,385 Harris Corp. 1,000 60,560 Nokia Corp. (ADR) (Finland) (F) 1,433 56,919 QUALCOMM, Inc. 1,008 43,072 Computer Hardware 17.98% Apple, Inc. (I) 780 148,161 Dell, Inc. (I) 5,000 153,000 Hewlett-Packard Co. 4,150 214,472 International Business Machines Corp. 1,000 116,120 NetScout Systems, Inc. (I) 3,300 51,018 Computer Storage & Peripherals 2.73% Western Digital Corp. (I) 4,000 103,680 Home Entertainment Software 1.56% Activision, Inc. (I) 2,500 59,125 Human Resource & Employment Services 0.60% Monster Worldwide, Inc. (I) 566 22,968 Integrated Telecommunication Services 1.04% NTELOS Holdings Corp. 1,310 39,549 Internet Software & Services 10.58% eBay, Inc. (I) 2,300 83,030 Google, Inc. (Class A) (I) 110 77,770 Greenfield Online, Inc. (I) 1,750 26,705 NDS Group Plc (ADR) (United Kingdom) (F)(I) 1,300 77,480 RealNetworks, Inc. (I) 5,000 36,300 Shanda Interactive Entertainment Ltd. (ADR) (Cayman Islands) (F)(I) 1,300 51,181 Yahoo!, Inc. (I) 1,590 49,449 See notes to financial statements Technology Leaders Fund 10 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Investment Banking & Brokerage 2.82% BancTec, Inc. (B)(I)(K)(S) 8,920 71,360 Insight Enterprises, Inc. (I) 1,300 35,932 IT Consulting & Other Services 0.72% Accenture Ltd. (Class A) (Bermuda) (F) 700 27,335 Office Electronics 1.06% Xerox Corp. (I) 2,300 40,112 Semiconductor Equipment 7.18% 02Micro International Ltd. (ADR) (Cayman Islands) (F)(I) 2,300 39,928 Credence Systems Corp. (I) 6,000 18,300 Cymer, Inc. (I) 750 31,875 Mattson Technology, Inc. (I) 8,050 69,874 Varian Semiconductor Equipment Associates, Inc. (I) 1,500 69,030 Verigy Ltd. (Singapore) (F)(I) 1,900 43,681 Semiconductors 8.68% Integrated Device Technology, Inc. (I) 2,000 26,860 Intel Corp. 6,550 176,195 Qimonda AG (ADR) (Germany) (F)(I) 3,390 32,747 Skyworks Solutions, Inc. (I) 8,100 74,682 Trident Microsystems, Inc. (I) 2,550 19,202 Systems Software 13.49% Aspen Technology, Inc. (I) 2,600 45,344 McAfee, Inc. (I) 1,000 41,350 Microsoft Corp. 8,160 300,370 Oracle Corp. (I) 5,650 125,261 Technology Distributors 3.13% Arrow Electronics, Inc. (I) 1,200 47,976 Tech Data Corp. (I) 1,800 70,794 Wireless Telecommunication Services 0.89% Airspan Networks, Inc. (I) 14,270 33,820 See notes to financial statements Technology Leaders Fund 11 F I N A N C I A L S T A T E M E N T S Interest Par value Issuer, description, maturity date rate Value Short-term investments 12.29% (Cost $467,000) Joint Repurchase Agreement 12.29% Joint Repurchase Agreement with Barclays Plc dated 10-31-07 at 4.550% to be repurchased at $467,059 on 11-1-07, collateralized by $443,714 of U.S. Treasury Inflation Indexed Bond, 2.375%, due 1-15-27 (valued at $476,340, including interest) 4.550% $467 467,000 Total investments (Cost $3,263,734) 99.04% Other assets and liabilities, net 0.96% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipt (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted to $71,360 or 1.88% of the Funds net assets as of October 31, 2007. (C) Parenthetical disclosure of a country in the security description represents country of issuer. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (I) Non-income-producing security. (K) Direct placement securities are restricted to resale. The Fund may be unable to sell a direct placement security and it may be more difficult to determine a market value for a direct placement security. Moreover, if adverse market conditions were to develop during the period between the Funds decision to sell a direct placement security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Additional information on these securities is shown below: Value as a percentage Acquisition Acquisition of Funds Value as of Issuer, description date cost net assets October 31, 2007 BancTec, Inc.  Common stock 6-20-07 $71,360 1.88% $71,360 (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $71,360 or 1.88% of the Funds net assets as of October 31, 2007. See notes to financial statements Technology Leaders Fund 12 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-07 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value (cost $3,263,734) $3,761,861 Cash 245 Receivable for investments sold 83,733 Receivable for shares sold 48,609 Dividends and interest receivable 438 Receivable from affiliates 2,935 Other assets 122,324 Total assets Liabilities Payable for investments purchased 61,225 Payable to affiliates Management fees 3,237 Distribution and service fees 225 Other 888 Other payables and accrued expenses 156,206 Total liabilities Net assets Capital paid-in 7,455,911 Accumulated net realized loss on investments (4,155,674) Net unrealized appreciation of investments 498,127 Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($2,956,329 ÷ 258,469 shares) $11.44 Class B ($591,375 ÷ 52,514 shares) 1 $11.26 Class C ($249,351 ÷ 22,166 shares) 1 $11.25 Class I ($1,309 ÷ 113 shares) $11.57 2 Maximum offering price per share Class A 3 ($11.44 ÷ 95%) $12.04 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. 2 Net assets and shares outstanding have been rounded for presentation purposes. The net asset value is as reported on October 31, 2007. 3 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Technology Leaders Fund 13 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-07 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding taxes of $373) $11,372 Interest 9,929 Securities lending 1,170 Total investment income Expenses Investment management fees (Note 2) 28,529 Distribution and service fees (Note 2) 11,822 Class A, B and C transfer agent fees (Note 2) 10,065 Class I transfer agent fees (Note 2) 1 Accounting and legal services fees (Note 2) 417 Blue sky fees 50,804 Printing fees 24,253 Professional fees 17,044 Custodian fees 10,689 Trustees fees 122 Securities lending fees 22 Miscellaneous 2,234 Total expenses Less expense reductions (Note 2) (101,449) Net expenses Net investment loss Realized and unrealized gain Net realized gain on investments 344,947 Change in net unrealized appreciation (depreciation) of investments 174,932 Net realized and unrealized gain Increase in net assets from operations See notes to financial statements Technology Leaders Fund 14 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-06 10-31-07 Increase (decrease) in net assets From operations Net investment loss ($39,866) ($32,082) Net realized gain 245,780 344,947 Change in net unrealized appreciation (depreciation) (128,662) 174,932 Increase in net assets resulting from operations From Fund share transactions (Note 4) Total increase (decrease) Net assets Beginning of year 3,557,304 2,674,828 End of year See notes to financial statements Technology Leaders Fund 15 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 10-31-03 1 10-31-04 1 10-31-05 2 10-31-06 10-31-07 Per share operating performance Net asset value, beginning of period Net investment loss 3 (0.19) (0.30) (0.33) (0.10) (0.10) Net realized and unrealized gain on investments 2.29 0.35 0.90 0.77 1.83 Total from investment operations Net asset value, end of period Total return 4 (%) 5 5 5 Ratios and supplemental data Net assets, end of period (in millions) $4 $3 $3 $2 $3 Ratio of net expenses to average net assets (%) 3.19 4.13 4.62 1.80 1.80 Ratio of gross expenses to average net assets (%) 4.02 6 4.13 6.71 6 4.87 6 5.35 6 Ratio of net investment loss to average net assets (%) (2.63) (3.56) (3.74) (1.04) (1.01) Portfolio turnover (%) 109 54 59 104 126 1 Audited by other independently registered public accounting firms. 2 Effective 6-18-05, shareholders of the former Light Revolution Fund became owners of an equal number of full and fractional Class A shares of the John Hancock Technology Leaders Fund. Additionally, the accounting and performance history of the Light Revolution Fund was redesignated as that of Class A of John Hancock Technology Leaders Fund. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Does not take into consideration expense reductions during the periods shown. See notes to financial statements Technology Leaders Fund 16 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 10-31-05 1 10-31-06 10-31-07 Per share operating performance Net asset value, beginning of period Net investment loss 2 (0.06) (0.17) (0.17) Net realized and unrealized gain on investments 0.23 0.78 1.81 Total from investment operations Net asset value, end of period Total return 3,4 (%) 5 Ratios and supplemental data Net assets, end of period (in millions)  6  6 $1 Ratio of net expenses to average net assets (%) 2.50 7 2.50 2.46 Ratio of gross expenses to average net assets 8 (%) 8.31 7 5.57 6.01 Ratio of net investment loss to average net assets (%) (1.81) 7 (1.76) (1.67) Portfolio turnover (%) 59 5 104 126 1 Class B shares began operations on 6-20-05. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Not annualized. 6 Less than $500,000. 7 Annualized. 8 Does not take into consideration expense reductions during the periods shown. See notes to financial statements Technology Leaders Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 10-31-05 1 10-31-06 10-31-07 Per share operating performance Net asset value, beginning of period Net investment loss 2 (0.06) (0.17) (0.17) Net realized and unrealized gain on investments 0.23 0.77 1.81 Total from investment operations Net asset value, end of period Total return 3,4 (%) 5 Ratios and supplemental data Net assets, end of period (in millions)  6  6  6 Ratio of net expenses to average net assets (%) 2.50 7 2.50 2.50 Ratio of gross expenses to average net assets 8 (%) 8.31 7 5.57 6.05 Ratio of net investment loss to average net assets (%) (2.02) 7 (1.73) (1.70) Portfolio turnover (%) 59 5 104 126 1 Class C shares began operations on 6-20-05. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Not annualized. 6 Less than $500,000. 7 Annualized. 8 Does not take into consideration expense reductions during the periods shown. See notes to financial statements Technology Leaders Fund 18 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS I SHARES Period ended 10-31-05 1 10-31-06 10-31-07 Per share operating performance Net asset value, beginning of period Net investment loss 2 (0.01) (0.05) (0.05) Net realized and unrealized gain on investments 0.22 0.77 1.85 Total from investment operations Net asset value, end of period Total return 3,4 (%) 5 Ratios and supplemental data Net assets, end of period (in millions)  6  6  6 Ratio of net expenses to average net assets (%) 1.29 7 1.30 1.30 Ratio of gross expenses to average net assets 8 7.10 7 4.33 4.75 Ratio of net investment loss to average net assets (%) (0.46) 7 (0.57) (0.53) Portfolio turnover (%) 59 5 104 126 1 Class I shares began operations on 6-20-05. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Not annualized. 6 Less than $500,000. 7 Annualized. 8 Does not take into consideration expense reductions during the periods shown. See notes to financial statements Technology Leaders Fund 19 Notes to financial statements Note 1 Accounting policies John Hancock Technology Leaders Fund (the Fund) is a diversified series of John Hancock Equity Trust (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to achieve long-term growth of capital. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C and Class I shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. The Fund is the accounting and performance successor to Light Revolution Fund (the Predecessor Fund), a diversified open-end management investment company organized as a Maryland corporation. On June 17, 2005, the Fund acquired substantially all the assets and assumed the liabilities of the Predecessor Fund pursuant to an agreement and plan of reorganization, in exchange for Class A shares of the Fund. Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B, Class C and Class I shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading Technology Leaders Fund 20 on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Pursuant to an exemptive order issued by the (SEC), the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Foreign currency translations The books and records of the Fund are maintained in U.S. dollars. Investment securities and other assets and liabilities denominated in a foreign currency are translated into U.S. dollars at the prevailing exchange rates at period end. Purchases and sales of investment securities, income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of the transactions. Net realized and unrealized gains and losses on foreign currency transactions represent net gains and losses between trade and settlement dates on securities transactions, the disposition of forward foreign currency exchange contracts and foreign currencies, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. That portion of both realized and unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not separately disclosed but is included with net realized and unrealized gain/appreciation and loss/depreciation on investments. Investment transactions Investment transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment security transactions are reported on trade date. Interest income is recorded on the accrual basis. Dividend income is recorded on the ex-dividend date net of foreign withholding taxes. Certain dividends from foreign securities may be recorded subsequent to the ex-dividend date as soon as the Fund is informed of such dividends. Realized gains and losses from investment transactions are recorded on an identified cost basis. Class allocations Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the appropriate net asset value of the respective classes. Distribution and service fees, if any, and transfer agent fees for Class A, Class B, Class C and Class I shares are calculated daily at the class level based on the appropriate net asset value of each class and the specific expense rate(s) applicable to each class. Expenses The majority of expenses are directly identifiable to an individual fund. Expenses that are not readily identifiable to a specific fund are allocated in such a manner as deemed equitable, taking into consideration, among other things, the nature and type of expense and the relative size of the funds. Bank borrowings The Fund is permitted to have bank borrowings for temporary or emergency purposes, including the meeting of redemption requests that otherwise might require the untimely disposition of securities. The Fund has entered into a line of credit agreement with The Bank of New York Mellon (BNYM), the Swing Line Lender and Administrative Agent. This agreement enables the Fund to participate, with other funds Technology Leaders Fund 21 managed by the Adviser, in an unsecured line of credit with BNYM, which permits borrowings of up to $100 million, collectively. Interest is charged to each fund based on its borrowing. In addition, a commitment fee is charged to each fund based on the average daily unused portion of the line of credit, and is allocated among the participating funds. The Fund had no borrowing activity under the line of credit during the year ended October 31, 2007. Securities lending The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. It is presently anticipated that Morgan Stanley will be the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives collateral against the loaned securities and maintains collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund on the next business day. Any cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. Prior to May 8, 2007, the Fund paid the Adviser $22 for security lending services relating to an arrangement which ended on May 7, 2007. Federal income taxes The Fund qualifies as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. For federal income tax purposes, the Fund has $4,114,988 of a capital loss carryforward available, to the extent provided by regulations, to offset future net realized capital gains. To the extent that such carryforward is used by the Fund, no capital gain distributions will be made. The loss carryforwards expire as follows: October 31, 2009  $399,148, October 31, 2010  $3,278,640 and October 31, 2011  $437,200. New accounting pronouncements In June 2006, Financial Accounting Standards Board (FASB) Interpretation No. 48, Accounting for Uncertainty in Income Taxes , an interpretation of FASB Statement 109 (FIN 48), was issued and is effective for fiscal years beginning after December 15, 2006, and is to be applied to all open tax years as of the effective date. On December 22, 2006, the SEC delayed the implementation of FIN 48 for regulated investment companies for an additional six months. FIN 48 prescribes a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return, and requires certain expanded disclosures. Management has concluded that the adoption of FIN 48 will not result in a material impact on the Funds net assets, results of operations and financial statement disclosures. In September 2006, FASB Standard No. 157, Fair Value Measurements (FAS 157), was issued and is effective for fiscal years beginning after November 15, 2007. FAS 157 defines fair value, establishing a framework for measuring fair value and expands disclosure about fair value measurements. Management is currently evaluating the application of FAS 157 to the Fund and its impact, if any, resulting from the adoption of FAS 157 on the Funds financial statements. Technology Leaders Fund 22 Dividends, interest and distributions Dividend income on investment securities is recorded on the ex-dividend date or, in the case of some foreign dividends, when the Fund becomes aware of the dividends from cash collections. Interest income on investment securities is recorded on the accrual basis. Discounts/premiums are accreted/amortized for financial reporting purposes. Foreign income may be subject to foreign withholding taxes, which are accrued as applicable. The Fund records distributions to shareholders from net investment income and net realized gains, if any, on the ex-dividend date. There were no distributions during the years ended October 31, 2006 and October 31, 2007. Distributions paid by the Fund with respect to each class of shares are calculated in the same manner, at the same time and are in the same amount, except for the effect of expenses that may be applied differently to each class. Such distributions and distributable earnings, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Distributions in excess of tax basis earnings and profits, if any, are reported in the Funds financial statements as a return of capital. Note 2 Management fee and transactions with affiliates and others The Fund has an investment management contract with the Adviser. Under the investment management contract, the Fund pays a daily management fee to the Adviser, at an annual rate of 1.00% of the Funds average daily net asset value. The Fund has a subadvisory agreement with MFC Global Investment Management (U.S.), LLC, a subsidiary of John Hancock Financial Services, Inc. The Fund is not responsible for payment of subadvisory fees. The Adviser has agreed to limit the Funds total expenses excluding distribution, service fees and transfer agent fees to 1.25% of the Funds average daily net asset value, on an annual basis, and net operating expenses of Class A, Class B, Class C and Class I shares to 1.80%, 2.50%, 2.50% and 1.30% of each respective classs average daily net asset value, at least until February 29, 2008. Accordingly, the expense reductions related to this total expense limitation amounted to $98,514 for the period ended October 31, 2007. The Adviser reserves the right to terminate these limitations in the future. The Fund has a Distribution Agreement with John Hancock Funds, LLC (JH Funds), a wholly owned subsidiary of the Adviser. The Fund has adopted Distribution Plans with respect to Class A, Class B and Class C, pursuant to Rule 12b-1 under the 1940 Act, to reimburse JH Funds for the services it provides as distributor of shares of the Fund. Accordingly, the Fund makes monthly payments to JH Funds at an annual rate not to exceed 0.30%, 1.00% and 1.00% of average daily net asset value of Class A, Class B and Class C, respectively. A maximum of 0.25% of such payments may be service fees, as defined by the Conduct Rules of the Financial Industry Regulatory Authority (formerly the National Association of Securities Dealers). Under the Conduct Rules, curtailment of a portion of the Funds 12b-1 payments could occur under certain circumstances. Expenses under the agreements described above for the year ended October 31, 2007 were as follows: Transfer Distribution and Share class agent fees service fees Class A $1,183 $ 7,099 Class B 176 3,394 Class C 66 1,329 Class I 1  Total Additionally, there are out-of-pocket expenses included in transfer agent fees. Class A shares are assessed up-front sales charges. During the year ended October 31, 2007, JH Funds received net up-front sales charges of $4,192 with regard to sales of Class A shares. Of this amount, $665 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $3,344 was paid as sales commissions to unrelated broker-dealers and $183 was paid as sales commissions to sales personnel of Signator Investors, Inc. (Signator Investors), Technology Leaders Fund 23 a related broker-dealer. The Advisers indirect parent, John Hancock Life Insurance Company (JHLICO), is the indirect sole shareholder of Signator Investors. Class B shares that are redeemed within six years of purchase are subject to a contingent deferred sales charge (CDSC) at declining rates, beginning at 5.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Class C shares that are redeemed within one year of purchase are subject to a CDSC at a rate of 1.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from the CDSCs are paid to JH Funds and are used in whole or in part to defray its expenses for providing distribution-related services to the Fund in connection with the sale of Class B and Class C shares. During the year ended October 31, 2007, CDSCs received by JH Funds amounted to $1,324 for Class B shares and $3 for Class C shares. The Fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an indirect subsidiary of JHLICO. The Fund pays a monthly fee which is based on an annual rate of $15 for each Class A shareholder account, $17.50 for each Class B shareholder account, $16.50 for each Class C shareholder account and $15 for each Class I shareholder account. For Class A, Class B and Class C shares, the Fund pays a monthly transfer agent fee at an annual rate of 0.05% of each classs average daily net asset value, plus a fee based on the number of shareholder accounts and reimbursement for certain out-of-pocket expenses, aggregated and allocated to each class on the basis of its relative net asset value. Effective June 1, 2007, for Class I shares, the Fund pays a monthly transfer agent fee at a total annual rate of 0.04% of Class I average daily net asset value. Signature Services had agreed to limit Class A, Class B and Class C transfer agent fee to 0.25% of each respective classs average daily net asset value until February 29, 2008. There were no transfer agent fee reductions during the year ended October 31, 2007. Accordingly, the expense reductions related to transfer agent fee limitations amounted to $2,935 for the year ended October 31, 2007. Signature Services reserves the right to terminate this reimbursement limitation at any time. The Fund has an agreement with the Adviser and affiliates to perform necessary tax, accounting, compliance and legal services for the Fund. The compensation for the year amounted to $417 with an effective rate of 0.01% of the Funds average daily net asset value. The Adviser and other subsidiaries of JHLICO owned 113 Class I shares of beneficial interest of the Fund on October 31, 2007. Mr. James R. Boyle is Chairman of the Adviser, as well as affiliated Trustee of the Fund, and is compensated by the Adviser and/or its affiliates. The compensation of unaffiliated Trustees is borne by the Fund. The unaffiliated Trustees may elect to defer, for tax purposes, their receipt of this compensation under the John Hancock Group of Funds Deferred Compensation Plan. The Fund makes investments into other John Hancock funds, as applicable, to cover its liability for the deferred compensation. Investments to cover the Funds deferred compensation liability are recorded on the Funds books as an other asset. The deferred compensation liability and the related other asset are always equal and are marked to market on a periodic basis to reflect any income earned by the investments, as well as any unrealized gains or losses. The Deferred Compensation Plan investments had no impact on the operations of the Fund. Note 3 Guarantees and indemnifications Under the Funds organizational documents, its Officers and Trustees are indemnified against certain liability arising out of the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Funds maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred. However, based on experience, the Fund believes the risk of loss to be remote. Technology Leaders Fund 24 Note 4 Fund share transactions This listing illustrates the number of Fund shares sold, reinvested and repurchased during the years ended October 31, 2006 and October 31, 2007, along with the corresponding dollar value. Year ended 10-31-06 Year ended 10-31-07 Shares Amount Shares Amount Class A shares Sold 66,081 $649,223 95,413 $999,259 Repurchased (212,206) (1,894,208) (61,175) (624,711) Net increase (decrease) Class B shares Sold 40,934 $400,503 50,937 $530,285 Repurchased (20,388) (191,374) (38,174) (379,112) Net increase Class C shares Sold 8,695 $83,095 15,339 $160,269 Repurchased (741) (6,967) (5,110) (50,251) Net increase Class I shares Sold     Repurchased     Net increase     Net increase (decrease) Note 5 Investment transactions Purchases and proceeds from sales or maturities of securities, other than short-term securities and obligations of the U.S. government, during the year ended October 31, 2007, aggregated $3,707,126 and $3,383,767, respectively. The cost of investments owned on October 31, 2007, including short-term investments, for federal income tax purposes was $3,304,420. Gross unrealized appreciation and depreciation of investments aggregated $554,937 and $97,496, respectively, resulting in net unrealized appreciation of $457,441. The difference between book basis and tax basis net unrealized appreciation of investments is attributable primarily to the tax deferral of losses on certain sales of securities. Note 6 Reclassification of accounts Capital accounts within financial statements are adjusted for permanent book tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book tax differences will reverse in a subsequent period. During the year ended October 31, 2007, the Fund reclassified amounts to reflect a decrease in accumulated net investment loss of $32,082 and a decrease in capital paid-in of $32,082. These reclassifications are primarily attributable to certain differences in the computation of distributable income and capital gains under federal tax rules versus accounting principles generally accepted in the United States of America for net operating loss. The calculation of net investment loss per share in the Funds Financial Highlights excludes these adjustments. Technology Leaders Fund 25 Auditors report Report of Independent Registered Public Accounting Firm To the Board of Trustees of John Hancock Equity Trust and Shareholders of John Hancock Technology Leaders Fund, In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of John Hancock Technology Leaders Fund (the Fund) at October 31, 2007, and the results of its operations, the changes in its net assets, and the financial highlights for the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management; our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audit, which included confirmation of securities at October 31, 2007 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. The financial highlights for each of the periods ended on or before October 31, 2004, were audited by other independent registered public accounting firms whose reports expressed unqualified opinions thereon. PricewaterhouseCoopers LLP Boston, Massachusetts December 21, 2007 Tax information Unaudited The Fund paid no distributions during the year ended October 31, 2007. As a result, the 2007 U.S. Treasury Department Form 1099-DIV is not required to be mailed to shareholders. 27 Board Consideration of and Continuation of Investment Advisory Agreement and Subadvisory Agreement: John Hancock Technology Leaders Fund The Investment Company Act of 1940 (the 1940 Act) requires the Board of Trustees (the Board) of John Hancock Equity Trust (the Trust), including a majority of the Trustees who have no direct or indirect interest in the investment advisory agreement and are not interested persons of the Trust, as defined in the 1940 Act (the Independent Trustees), annually to meet in person to review and consider the continuation of: (i) the investment advisory agreement (the Advisory Agreement) with John Hancock Advisers, LLC (the Adviser) and (ii) the investment Subadvisory agreement (the Subadvisory Agreement) with MFC Global Investment Management (U.S.), LLC (the Subadviser) for the John Hancock Technology Leaders Fund (the Fund). The Advisory Agreement with the Adviser and the Subadvisory Agreement with the Subadviser are collectively referred to as the Advisory Agreements. At meetings held on May 7 and June 45, 2007, the Board considered the factors and reached the conclusions described below relating to the selection of the Adviser and Subadviser and the continuation of the Advisory Agreements. During such meetings, the Boards Contracts/ Operations Committee and the Independent Trustees also met in executive sessions with their independent legal counsel. In evaluating the Advisory Agreements, the Board, including the Contracts/Operations Committee and the Independent Trustees, reviewed a broad range of information requested for this purpose by the Independent Trustees, including: (i) the investment performance of the Fund relative to a category of relevant funds (the Category) and a peer group of comparable funds (the Peer Group) each selected by Morningstar Inc. (Morningstar), an independent provider of investment company data, for a range of periods ended December 31, 2006, (ii) advisory and other fees incurred by, and the expense ratios of, the Fund relative to a Category and a Peer Group, (iii) the advisory fees of comparable portfolios of other clients of the Adviser and the Subadviser, (iv) the Advisers financial results and condition, including its and certain of its affiliates profitability from services performed for the Fund, (v) breakpoints in the Funds and the Peer Groups fees, and information about economies of scale, (vi) the Advisers and Subadvisers record of compliance with applicable laws and regulations, with the Funds investment policies and restrictions, and with the applicable Code of Ethics, and the structure and responsibilities of the Advisers and Subadvisers compliance department, (vii) the background and experience of senior management and investment professionals, and (viii) the nature, cost and character of advisory and non-investment management services provided by the Adviser and its affiliates and by the Subadviser. The Independent Trustees considered the legal advice of independent legal counsel and relied on their own business judgment in determining the factors to be considered in evaluating the materials that were presented to them and the weight to be given to each such factor. The Boards review and conclusions were based on a comprehensive consideration of all information presented to the Board and not the result of any single controlling factor. They principally considered performance and other information from Morningstar as of December 31, 2006. The Board also considered updated performance information provided to it by the Adviser or Subadviser at the May and June 2007 meetings. Performance and other information may be quite different as of the date of this shareholders report. The key factors considered by the Board and the conclusions reached are described below. Nature, extent and quality of services The Board considered the ability of the Adviser and the Subadviser, based on their resources, reputation and other attributes, to attract and retain qualified investment professionals, including research, advisory, and supervisory personnel. The Board considered the investment philosophy, research and investment decision-making processes of the Adviser and Subadviser. The Board further considered the culture of compliance, resources dedicated to compliance, 28 compliance programs and compliance records of the Adviser and Subadviser. In addition, the Board took into account the administrative and other non-advisory services provided to the Fund by the Adviser and its affiliates. Based on the above factors, together with those referenced below, the Board concluded that, within the context of its full deliberations, the nature, extent and quality of the investment advisory services provided to the Fund by the Adviser and Subadviser supported renewal of the Advisory Agreements. Fund performance The Board considered the performance results for the Fund over various time periods ended December 31, 2006. The Board also considered these results in comparison to the performance of the Category, as well as the Funds benchmark index. Morningstar determined the Category and Peer Group for the Fund. The Board reviewed with a representative of Morningstar the methodology used by Morningstar to select the funds in the Category and the Peer Group. The Board noted that the Funds performance during the 1-, 3- and 5-year periods was equal to or lower than the performance of the Peer Group and Category medians, and its benchmark indices, the Standard & Poors 500 Index and Russell 3000 Technology Index. The Adviser discussed with the Board factors that contributed to the Funds under-performance and described changes in investment personnel and processes which have been and are being implemented with the objective of improving performance. The Board evaluated the actions that had been taken and intends to continue to monitor the Funds performance trends to assess the effectiveness of these changes and whether other remedial changes are warranted. Investment advisory fee and subadvisory fee rates and expenses The Board reviewed and considered the contractual investment advisory fee rate payable by the Fund to the Adviser for investment advisory services (the Advisory Agreement Rate). The Board received and considered information comparing the Advisory Agreement Rate with the advisory fees for the Peer Group and Category. The Board noted that the Advisory Agreement Rate was higher than the median rate of the Category and equal to the median rate of the Peer Group. The Board received and considered expense information regarding the Funds various components, including advisory fees, distribution and fees other than advisory and distribution fees, including transfer agent fees, custodian fees, and other miscellaneous fees ( e.g ., fees for accounting and legal services). The Board considered comparisons of these expenses to the Peer Group median. The Board also received and considered expense information regarding the Funds total operating expense ratio (Gross Expense Ratio) and total operating expense ratio after taking the fee waiver arrangement applicable to the Advisory Agreement Rate into account (Net Expense Ratio). The Board received and considered information comparing the Gross Expense Ratio and Net Expense Ratio of the Fund to that of the Peer Group and Category medians. The Board noted that the Funds Gross Expense Ratio was appreciably higher than the median of its Peer Group and Category. The Board also noted that the Funds Net Expense Ratio was higher than the Category median, but equal to the Peer Group median. The Board favorably considered the impact of fee caps towards ultimately lowering the Funds total operating expense ratio. The Adviser also discussed the Morningstar data and rankings, and other relevant information, for the Fund. Based on the above-referenced considerations and other factors, the Board concluded that the Funds overall expenses and plans to improve performance supported the re-approval of the Advisory Agreements. The Board also received information about the investment Subadvisory fee rate (the Subadvisory Agreement Rate) payable by the Adviser to the Subadviser for investment Subadvisory services. The Board concluded that the Subadvisory Agreement Rate was fair and equitable, based on its consideration of the factors described here. 29 Profitability The Board received and considered a detailed profitability analysis of the Adviser based on the Advisory Agreements, as well as on other relationships between the Fund and the Adviser and its affiliates, including the Subadviser. The Board also considered a comparison of the Advisers profitability to that of other similar investment advisers whose profitability information is publicly available. The Board concluded that, in light of the costs of providing investment management and other services to the Fund, the profits and other ancillary benefits reported by the Adviser were not unreasonable. Economies of scale The Board received and considered general information regarding economies of scale with respect to the management of the Fund, including the Funds ability to appropriately benefit from economies of scale under the Funds fee structure. The Board recognized the inherent limitations of any analysis of economies of scale, stemming largely from the Boards understanding that most of the Advisers costs are not specific to individual Funds, but rather are incurred across a variety of products and services. The Board observed that the Advisory Agreement did not offer breakpoints and considered the Funds current asset level. The Board concluded that the fee structure was acceptable at this time and determined that it would continue to assess the reasonableness of the Funds fee structure as the Funds assets increase over time. Information about services to other clients The Board also received information about the nature, extent and quality of services and fee rates offered by the Adviser and Subadviser to their other clients, including other registered investment companies, institutional investors and separate accounts. The Board concluded that the Advisory Agreement Rate and the Subadvisory Agreement Rate were not unreasonable, taking into account fee rates offered to others by the Adviser and Subadviser, respectively, after giving effect to differences in services. Other benefits to the Adviser The Board received information regarding potential fall-out or ancillary benefits received by the Adviser and its affiliates as a result of the Advisers relationship with the Fund. Such benefits could include, among others, benefits directly attributable to the relationship of the Adviser with the Fund and benefits potentially derived from an increase in the business of the Adviser as a result of its relationship with the Fund (such as the ability to market to shareholders other financial products offered by the Adviser and its affiliates). The Board also considered the effectiveness of the Advisers, Subadvisers and Funds policies and procedures for complying with the requirements of the federal securities laws, including those relating to best execution of portfolio transactions and brokerage allocation. Other factors and broader review As discussed above, the Board reviewed detailed materials received from the Adviser and Subadviser as part of the annual re-approval process. The Board also regularly reviews and assesses the quality of the services that the Fund receives throughout the year. In this regard, the Board reviews reports of the Adviser at least quarterly, which include, among other things, a detailed portfolio review, detailed fund performance reports and compliance reports. In addition, the Board meets with portfolio managers and senior investment officers at various times throughout the year. After considering the above-described factors and based on its deliberations and its evaluation of the information described above, the Board concluded that approval of the continuation of the Advisory Agreements for the Fund was in the best interest of the Fund and its shareholders. Accordingly, the Board unanimously approved the continuation of the Advisory Agreements. 30 Trustees and Officers This chart provides information about the Trustees and Officers who oversee your John Hancock fund. Officers elected by the Trustees manage the day-to-day operations of the Fund and execute policies formulated by the Trustees. Independent Trustees Name, year of birth Number of Position(s) held with Fund Trustee John Hancock Principal occupation(s) and other of Fund funds overseen directorships during past 5 years 3 by Trustee James F. Carlin, Born: 1940 2005 57 Interim Chairman (since December 2007) ; Director and Treasurer, Alpha Analytical Laboratories, Inc. (chemical analysis) (since 1985); Part Owner and Treasurer, Lawrence Carlin Insurance Agency, Inc. (since 1995); Part Owner and Vice President, Mone Lawrence Carlin Insurance Agency, Inc. (until 2005); Chairman and Chief Executive Officer, Carlin Consolidated, Inc. (management/investments) (since 1987); Trustee, Massachusetts Health and Education Tax Exempt Trust (19932003). William H. Cunningham, Born: 1944 2005 57 Former Chancellor, University of Texas System, and former President, University of Texas at Austin; Chairman and Chief Executive Officer, IBT Technologies (until 2001); Director of the following: Hire.com (until 2004), STC Broadcasting, Inc. and Sunrise Television Corp. (until 2001), Symtx, Inc. (electronic manufacturing) (since 2001), Adorno/Rogers Technology, Inc. (until 2004), Pinnacle Foods Corporation (until 2003), rateGenius (until 2003), Lincoln National Corporation (insurance) (since 2006), Jefferson-Pilot Corporation (diversified life insurance company) (until 2006), New Century Equity Holdings (formerly Billing Concepts) (until 2001), eCertain (until 2001), ClassMap.com (until 2001), Agile Ventures (until 2001), AskRed.com (until 2001), Southwest Airlines (since 2000), Introgen (man- ufacturer of biopharmaceuticals) (since 2000) and Viasystems Group, Inc. (electronic manufacturer) (until 2003); Advisory Director, Interactive Bridge, Inc. (college fundraising) (until 2001); Advisory Director, Q Investments (until 2003); Advisory Director, JPMorgan Chase Bank (formerly Texas Commerce BankAustin), LIN Television (since 2002), WilTel Communications (until 2003) and Hayes Lemmerz International, Inc. (diversified automotive parts supply company) (since 2003). Charles L. Ladner, 2 Born: 1938 2005 57 Chairman and Trustee, Dunwoody Village, Inc. (retirement services) (until 2003); Senior Vice President and Chief Financial Officer, UGI Corporation (public utility holding company) (retired 1998); Vice President and Director, AmeriGas, Inc. (retired 1998); Director, AmeriGas Partners, L.P. (gas distribution) (until 1997); Director, EnergyNorth, Inc. (until 1997); Director, Parks and History Association (until 2007). John A. Moore, 2 Born: 1939 2005 57 President and Chief Executive Officer, Institute for Evaluating Health Risks (nonprofit institution) (until 2001); Senior Scientist, Sciences International (health research) (until 2003); Former Assistant Administrator and Deputy Administrator, Environmental Protection Agency; Principal, Hollyhouse (con- sulting) (since 2000); Director, CIIT Center for Health Science Research (nonprofit research) (since 2002). 31 Independent Trustees (continued) Name, year of birth Number of Position(s) held with Fund Trustee John Hancock Principal occupation(s) and other of Fund funds overseen directorships during past 5 years since 1 by Trustee Patti McGill Peterson, 2 Born: 1943 2005 57 Executive Director, Council for International Exchange of Scholars and Vice President, Institute of In- ternational Education (since 1998); Senior Fellow, Cornell Institute of Public Affairs, Cornell University (until 1998); Former President, Wells College, Aurora, NY, and St. Lawrence University, Canton, NY; Director, Niagara Mohawk Power Corporation (until 2003); Director, Ford Foundation, International Fellowships Program (since 2002); Director, Lois Roth Endowment (since 2002); Director, Council for International Educational Exchange (since 2003). Steven R. Pruchansky, Born: 1944 2005 57 Chairman and Chief Executive Officer, Greenscapes of Southwest Florida, Inc. (since 2000); Director and President, Greenscapes of Southwest Florida, Inc. (until 2000); Managing Director, JonJames, LLC (real estate) (since 2001); Director, First Signature Bank & Trust Company (until 1991); Director, Mast Realty Trust (until 1994); President, Maxwell Building Corp. (until 1991). Non-Independent Trustees 3 Name, year of birth Number of Position(s) held with Fund Trustee John Hancock Principal occupation(s) and other of Fund funds overseen directorships during past 5 years since 1 by Trustee James R. Boyle, Born: 1959 2005 250 President, John Hancock Variable Life Insurance Company (since March 2007); Executive Vice President, John Hancock Life Insurance Company (since June 2004); Chairman and Director, John Hancock Advisers, LLC (the Adviser), John Hancock Funds, LLC and The Berkeley Financial Group, LLC (The Berkeley Group) (holding company) (since 2005); Senior Vice President, The Manufacturers Life Insurance Company (U.S.A.) (until 2004). 32 Principal officers who are not Trustees Name, year of birth Position(s) held with Fund Officer Principal occupation(s) and other of Fund directorships during past 5 years since Keith F. Hartstein, Born: 1956 2005 President and Chief Executive Officer Senior Vice President, Manulife Financial Corporation (since 2004); Director, President and Chief Executive Officer, the Adviser, The Berkeley Group and John Hancock Funds, LLC (since 2005); Director, MFC Global Investment Management (U.S.), LLC (MFC Global (U.S.)) (since 2005); Director, John Hancock Signature Services, Inc. (since 2005); President and Chief Executive Officer, John Hancock Investment Management Services, LLC (since 2006); President and Chief Executive Officer, John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since 2005); Director, Chairman and President, NM Capital Management, Inc. (since 2005); Chairman, Investment Company Institute Sales Force Marketing Committee (since 2003); Director, President and Chief Executive Officer, MFC Global (U.S.) (20052006); Executive Vice President, John Hancock Funds, LLC (until 2005). Thomas M. Kinzler, Born: 1955 2006 Secretary and Chief Legal Officer Vice President and Counsel, John Hancock Life Insurance Company (U.S.A.) (since 2006); Secretary and Chief Legal Officer, John Hancock Funds and John Hancock Funds III (since 2006); Secretary, John Hancock Funds II and Assistant Secretary, John Hancock Trust (since June 2007); Vice President and Associate General Counsel, Massachusetts Mutual Life Insurance Company (19992006); Secretary and Chief Legal Counsel, MML Series Investment Fund (20002006); Secretary and Chief Legal Counsel, MassMutual Institutional Funds (20002004); Secretary and Chief Legal Counsel, MassMutual Select Funds and MassMutual Premier Funds (20042006). Francis V. Knox, Jr., Born: 1947 2005 Chief Compliance Officer Vice President and Chief Compliance Officer, John Hancock Investment Management Services, LLC, the Adviser and MFC Global (U.S.) (since 2005); Vice President and Chief Compliance Officer, John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since 2005); Vice President and Assistant Treasurer, Fidelity Group of Funds (until 2004); Vice President and Ethics & Compliance Officer, Fidelity Investments (until 2001). Charles A. Rizzo, Born: 1957 2007 Chief Financial Officer Chief Financial Officer, John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since June 2007); Assistant Treasurer, Goldman Sachs Mutual Fund Complex (regis- tered investment companies) (2005June 2007); Vice President, Goldman Sachs (2005June 2007); Managing Director and Treasurer of Scudder Funds, Deutsche Asset Management (20032005); Director, Tax and Financial Reporting, Deutsche Asset Management (20022003); Vice President and Treasurer, Deutsche Global Fund Services (19992002). Gordon M. Shone, Born: 1956 2006 Treasurer Treasurer, John Hancock Funds (since 2006), John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since 2005); Vice President and Chief Financial Officer, John Hancock Trust (20032005); Senior Vice President, John Hancock Life Insurance Company (U.S.A.) (since 2001); Vice President, John Hancock Investment Management Services, Inc., John Hancock Advisers, LLC (since 2006) and The Manufacturers Life Insurance Company (U.S.A.) (19982000). 33 Principal officers who are not Trustees (continued) Name, year of birth Position(s) held with Fund Officer Principal occupation(s) and other of Fund directorships during past 5 years since John G. Vrysen, Born: 1955 2005 Chief Operating Officer Senior Vice President, Manulife Financial Corporation (since 2006); Director, Executive Vice President and Chief Operating Officer, the Adviser, The Berkeley Group and John Hancock Funds, LLC (since June 2007); Chief Operating Officer, John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since June 2007); Director, Executive Vice President and Chief Financial Officer, the Adviser, The Berkeley Group and John Hancock Funds, LLC (until June 2007); Executive Vice President and Chief Financial Officer, John Hancock Investment Management Services, LLC (since 2005); Vice President and Chief Financial Officer, MFC Global (U.S.) (since 2005); Director, John Hancock Signature Services, Inc. (since 2005); Chief Financial Officer, John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (2005June 2007); Vice President and General Manager, Fixed Annuities, U.S. Wealth Management (until 2005); Vice President, Operations, Manulife Wood Logan (20002004). The business address for all Trustees and Officers is 601 Congress Street, Boston, Massachusetts 02210-2805. The Statement of Additional Information of the Fund includes additional information about members of the Board of Trustees of the Fund and is available without charge, upon request, by calling 1-800-225-5291. 1 Each Trustee serves until resignation, retirement age or until his or her successor is elected. 2 Member of Audit and Compliance Committee. 3 Non-Independent Trustee holds positions with the Funds investment adviser, underwriter and certain other affiliates. 34 Why John Hancock Funds? For more than three decades, John Hancock Funds has been helping individual, corporate and institutional clients reach their most important financial goals. With so many fund companies to choose from, why should you invest with us? ► A name you know and trust When you invest with John Hancock Funds, you are investing with one of the most recognized and respected names in the financial services industry. Our parent company has been helping individuals and institutions increase and protect wealth since 1862. ► Solutions across the investing spectrum We offer equity, income, international, sector and asset allocation investment solutions managed by leading institutional money managers. Each of our funds utilizes a disciplined, team approach to portfolio management and research, leveraging the expertise of seasoned investment professionals. ► Committed to you Our shareholders come first. We work hard to provide you with the products you need to build a solid financial foundation. Were proud to offer you award-winning services and tools, like the www.jhfunds.com Web site, to help you every step of the way. For more information The Funds proxy voting policies, procedures and records are available without charge, upon request: By phone On the Funds Web site On the SECs Web site 1-800-225-5291 www.jhfunds.com/proxy www.sec.gov Investment adviser Principal distributor Legal counsel John Hancock Advisers, LLC John Hancock Funds, LLC Kirkpatrick & Lockhart 601 Congress Street 601 Congress Street Preston Gates Ellis LLP Boston, MA 02210-2805 Boston, MA 02210-2805 One Lincoln Street Boston, MA 02111-2950 Subadviser Custodian MFC Global Investment The Bank of New York Independent registered public Management (U.S.), LLC One Wall Street accounting firm 101 Huntington Avenue New York, NY 10286 PricewaterhouseCoopers LLP Boston, MA 02199 125 High Street Transfer agent Boston, MA 02110 John Hancock Signature Services, Inc. P.O. Box 9510 Portsmouth, NH 03802-9510 How to contact us Internet www.jhfunds.com Mail Regular mail: Express mail: John Hancock Signature John Hancock Signature Services, Inc. Services, Inc. P.O. Box 9510 Mutual Fund Image Operations Portsmouth, NH 03802-9510 164 Corporate Drive Portsmouth, NH 03801 Phone Customer service representatives 1-800-225-5291 EASI-Line 1-800-338-8080 TDD line 1-800-554-6713 A listing of month-end portfolio holdings is available on our Web site, www.jhfunds.com. A more detailed portfolio holdings summary is available on a quarterly basis 60 days after the fiscal quarter on our Web site or upon request by calling 1-800-225-5291, or on the SECs Web site, www.sec.gov. 36 J O H N H A N C O C K F A M I L Y O F F U N D S EQUITY SECTOR Balanced Fund Financial Industries Fund Classic Value Fund Health Sciences Fund Classic Value Fund II Real Estate Fund Classic Value Mega Cap Fund Regional Bank Fund Core Equity Fund Technology Fund Growth Fund Technology Leaders Fund Growth Opportunities Fund Growth Trends Fund INTERNATIONAL/GLOBAL Intrinsic Value Fund Global Opportunities Fund Large Cap Equity Fund Global Shareholder Yield Fund Large Cap Select Fund Greater China Opportunities Fund Mid Cap Equity Fund International Allocation Portfolio Small Cap Equity Fund International Classic Value Fund Small Cap Fund International Core Fund Small Cap Intrinsic Value Fund International Growth Fund Sovereign Investors Fund U.S. Core Fund INCOME U.S. Global Leaders Growth Fund Bond Fund Value Opportunities Fund Government Income Fund High Yield Fund Investment Grade Bond Fund ASSET ALLOCATION Strategic Income Fund Lifecycle 2010 Portfolio Lifecycle 2015 Portfolio TAX-FREE INCOME Lifecycle 2020 Portfolio California Tax-Free Income Fund Lifecycle 2025 Portfolio High Yield Municipal Bond Fund Lifecycle 2030 Portfolio Massachusetts Tax-Free Income Fund Lifecycle 2035 Portfolio New York Tax-Free Income Fund Lifecycle 2040 Portfolio Tax-Free Bond Fund Lifecycle 2045 Portfolio Lifecycle Retirement Portfolio MONEY MARKET Lifestyle Aggressive Portfolio Money Market Fund Lifestyle Balanced Portfolio Lifestyle Conservative Portfolio CLOSED-END Lifestyle Growth Portfolio Bank and Thrift Opportunity Fund Lifestyle Moderate Portfolio Income Securities Trust Investors Trust Patriot Premium Dividend Fund II Preferred Income Fund Preferred Income II Fund Preferred Income III Fund Tax-Advantaged Dividend Income Fund Tax-Advantaged Global Shareholder Yield Fund A Funds investment objectives, risks, charges and expenses should be considered carefully before investing. The prospectus includes this and other important information about the Fund. To obtain a prospectus, contact your financial professional, call John Hancock Funds at 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. Please read the prospectus carefully before investing or sending money. 1-800-225-5291 1-800-554-6713 TDD 1-800-338-8080 EASI-Line www. jhfunds. com Now available: electronic delivery www. jhfunds. com/edelivery This report is for the information of the shareholders of John Hancock Technology Leaders Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 0600A 10/07 12/07 TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 10 Financial statements page 15 Notes to financial statements page 21 Trustees and officers page 32 For more information page 36 CEO corner To Our Shareholders, Volatility returned to the U.S. stock market in the 12-month period ended October 31, 2007; however, stocks still posted a strong gain of 14.56%, as measured by the Standard & Poors 500 Index. The market experienced a particularly sharp downturn in August, as the subprime mortgage markets woes increased. Rising defaults and an ensuing credit crunch caused heightened fears about their potential impact on U.S. economic growth. Foreign markets felt some ripple effects from the subprime issue, but they continued nonetheless to benefit from solid economic growth and outperformed the U.S. market in this period. During this period of volatility, the U.S. stock market also passed a significant milestone  the broad Standard & Poors 500 Index climbed beyond the record it had set seven years ago. From its peak in March 2000, the stock market spiraled downward three consecutive years, bottoming in 2002. The upturn began in 2003, and the market has advanced each year since, finally setting a new high for the first time on May 30, 2007. During that period, the S&P 500 Index experienced five significant short-term sell-offs of 6% or more, with the August subprime-induced meltdown being the most recent. This nearly complete market cycle highlights the importance of two investment principles you have heard us speak of often: diversification and patience. By allocating your investments among different asset classes, investment styles and portfolio managers, you are likely to be well represented through all phases of a complete market cycle, with the winners helping to cushion the fall of the losers. The challenge for investors with a diversified portfolio is to properly evaluate your investments to tell the difference between an underperforming manager and an out-of-favor style, while also understanding the role each investment plays in your portfolio. Thats where your financial professional can provide true value. He or she can help you make those assessments and also counsel patience, because a properly diversified portfolio by its very nature will typically have something lagging or out of favor  a concept that can be difficult to live with, but necessary to embrace. If everything in your portfolio is working, then you are not truly diversified, but rather are leveraged to the current market and the flavor of the day. If so, you are bound to be out of step in the near future. The recent volatility in the securities markets has prompted many investors to question how long this type of market cycle will last. History tells us it will indeed end and that when it does, todays leaders may well turn into laggards and vice versa. The subprime mortgage market woes are just the latest example of why investors should be both patient and well-diversified. For with patience and a diversified portfolio, it could be easier to weather the markets twists and turns and reach your long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of October 31, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks long-term growth of capital by investing approximately one-third of its assets in equity securities of U.S. and foreign companies in each of the following sectors: financial services, health care and technology. Over the last twelve months ► Financial stocks lagged the broader market because of losses relating to subprime loans; in addition, banks lagged as deposit competition and the interest rate environment limited earnings. ► The health care portfolio beat its benchmark, driven by strong gains from medical equipment, pharmaceutical and biotechnology stocks. ► Technology stocks outperformed the broad market, but the Funds tech portfolio lagged due to its focus on more value-oriented stocks. Top 10 issuers Microsoft Corp. 5.0% Hewlett-Packard Co. 2.4% Shire Plc 3.0% Abbott Laboratories 2.3% Bank of America 3.0% State Street Corp. 2.2% American International Group, Inc. 2.7% Intel Corp. 2.1% Cisco Systems, Inc. 2.5% Apple, Inc. 2.1% A s a percentage of net assets on October 31, 2007. 1 Managers report John Hancock Growth Trends Fund In an increasingly volatile period, stocks still managed to produce double-digit results for the year ended October 31, 2007, as measured by the Standard & Poors 500 Indexs return of 14.56% . In this period, John Hancock Growth Trend Funds Class A, Class B and Class C shares posted total returns of 11.29%, 10.57% and 10.57%, respectively, at net asset value, compared with the 21.57% return of Morningstar, Inc.s large growth fund category. 1 All three of the Funds sectors produced positive results, with two  financials and health care  outperforming their benchmark indexes. The Funds technology holdings, while generating solid double-digit returns, lagged the tech portion of the S&P 500 Index. Because of its concentration in three sectors, the Fund also missed the strong moves up by energy and industrial stocks, dampening performance versus the index. FINANCIALS by Lisa A. Welch and Roger C. Hamilton On April 30, 2007, James K. Schmidt retired after more than 20 years of distinguished service at John Hancock Funds. Financial shares underperformed the broader market, as the Standard & Poors 500 Financial Index returned 2.40% . Returns for many industry segments were hurt by losses and negative sentiment relating to exposure to subprime loans. The top two contributors to the financial portfolios performance were asset management and custody banks, Bank of New York Mellon Corp. SCORECARD INVESTMENT PERIODS PERFORMANCE AND WHATS BEHIND THE NUMBERS Apple ▲ Strong sales of iPod, iPhone and computers earnings gains Bank of New York ▲ Better-than-expected earnings, beneficial acquisition of Mellon Mellon Financial Aveta ▼ Earnings shortfall; investor concerns about companys debt obligations; halt in trading 2 Portfolio Managers, MFC Global Investment Management (U.S.), LLC Roger C. Hamilton, Lisa A. Welch, Timothy E. Keefe, CFA, and Thomas P. Norton, CFA In an increasingly volatile period, stocks still managed to produce double-digit results for the year ended October 31, 2007 and State Street Corp. These companies derive a significant portion of revenues from fee-based services relating to their trust and custody businesses, and benefited from surging volatility and volume. In addition, Bank of New York acquired Mellon Financial during the period and saw an immediate boost to earnings. An underweight to thrifts and regional banks also contributed significantly to relative results. Among the leading detractors from performance in the financial slice were diversified banks, including Bank of America Corp., Citigroup, Inc. and Wachovia Corp. We preferred these stocks over regional banks because we saw them as steady growers with some exposure to global capital markets to help support their earnings. Unfortunately, the unfavorable interest rate environment and worry over exposure to losses in their loan portfolios weighed on these shares. We think bank earnings are likely to remain under pressure from competition, the interest rate environment, and credit concerns. As a result, were likely to continue to look for firms with international exposure and that are well positioned to benefit from the tremendous activity in global capital markets. Domestically, well continue to focus on attractively valued firms with steady earnings growth and revenues derived from fees. HEALTH CARE by Timothy E. Keefe, CFA In December, Timothy E. Keefe assumed management responsibilities for the Fund, replacing Jon D. Stephenson who left the firm to pursue other opportunities. Tim Keefe is chief equity officer of MFC Global Investment Management (U.S.), LLC and portfolio manager of several John Hancock equity funds. What follows is Jon Stephensons comments on the fiscal year and Tim Keefes outlook. Growth Trends Fund 3 Health care stocks climbed during the year ended October 31, 2007. However, the sector lagged the broader market, whose leaders included more economically sensitive stocks. In addition, pharmaceuticals took a breather after a strong run in the first half of the year. The Funds health care stocks handily beat the Standard & Poors 500 Health Care Index, driven by strong performance from medical equipment, pharmaceutical and biotechnology stocks. Among the standouts were Shire Plc, a specialty pharmaceutical company in the United Kingdom benefiting from strong earnings growth and the recent approval of its next-generation Attention Deficit Hyperactivity Disorder drug. Bayer AG, a German chemicals conglomerate, climbed sharply, fueled by the companys shifting emphasis on pharmaceuticals. In addition, Inverness Medical Innovations, Inc., a cardiovascular diagnostics company, rose to new highs, propelled by positive financial results and some smart acquisitions. On the downside, Aveta, Inc., a privately held managed health care company operating in Puerto Rico, tumbled sharply as disappointing fourth quarter 2006 earnings triggered concerns the company would default on its debt. The stock subsequently stopped trading. We later further wrote down the value of our holding, based on our analysis of the companys financial outlook. Investments outside the sector early on further dampened returns, as did below-average stakes and disappointing returns from health care providers and services and from life sciences tools and services. We remain optimistic about the long-term outlook for the sector, given growing demand from an aging population. Our focus will remain on biotechnology, pharmaceutical and medical equipment companies with innovative products and services that can give them an advantage as rising demand for health care products and services makes payers more discerning of how they spend their money. SECTOR DISTRIBUTION 2 Information technology 34% Health care 31% Financials 28% Industrials 1% Materials 1% Consumer discretionary 1% Telecommunication services 1% TECHNOLOGY by Thomas P. Norton, CFA Technology stocks posted impressive gains during the period, driven higher by investors growing recognition of their attractive valuations and their relatively strong earnings gains. The technology portion of the Fund lagged its benchmark, Growth Trends Fund 4 due primarily to its focus on more value-oriented stocks during a year when high growth stocks outperformed. The Funds performance was helped most on an absolute basis by large-capitalization holdings such as Apple, Inc., Hewlett-Packard Co., Cisco Systems, Inc., Microsoft Corp., MEMC Electronic Materials, Inc. and Google, Inc. Apple enjoyed strong profit gains, fueled by excellent growth in its three main businesses  computers, iPods and iPhones. Computer and printer maker Hewlett-Packard posted good net income, revenue and earnings gains, driven particularly by its revitalized personal computer business. Networking giant Cisco continued to benefit from growing technology trends such as online video, Internet telephone service and video-conferencing. Microsoft was bolstered by healthy revenue growth, posting its best quarterly rate in eight years. MEMC Electronic Materials, the supplier of silicon wafers to the microchip industry, was another great performer. The company posted a significant and better-than-expected rise in quarterly profit. We took profits and sold the stock. Google performed well, in response to news that the company increased its profit-growth rate and revenue. All three of the Funds sectors produced positive results, with two  financials and health care  outperforming their benchmark indexes. Leading the list of our most disappointing performers during the year was Trident Microsystems, Inc. The company, which supplies chips for digital television and digital set-top boxes, posted much weaker-than-expected quarterly results amid growing industry competition and price cutting. Mentor Graphics, Corp. also stumbled, after its earnings reports delivered a mixed bag for investors, and we sold our stake. This commentary reflects the views of the managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Sector investing is subject to greater risks than the market as a whole. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 As a percentage of net assets on October 31, 2007. Growth Trends Fund 5 A look at performance For the periods ended October 31, 2007 Average annual returns Cumulative total returns with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Since Class date 1-year 5-year 10-year inception 1-year 5-year 10-year inception A 9-22-00 5.78% 10.21%  4.30% 5.78% 62.58%  26.85% B 9-22-00 5.57 10.35  4.29 5.57 63.61  26.80 C 9-22-00 9.57 10.62  4.29 9.57 65.61  26.80 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available Prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until 2-29-08. The net expenses are as follows: Class A  1.65%, Class B  2.35%, Class C  2.35% . Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class A  2.00%, Class B  2.70%, Class C  2.70% . The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. Growth Trends Fund 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Growth Trends Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Standard & Poors 500 Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 9-22-00 $7,320 $7,320 $12,060 C 2 9-22-00 7,320 7,320 12,060 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of October 31, 2007. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Standard & Poors 500 Index is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. Growth Trends Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on May 1, 2007, with the same investment held until October 31, 2007. Account value Ending value Expenses paid during on 5-1-07 on 10-31-07 period ended 10-31-07 1 Class A $1,000.00 $1,056.30 $8.02 Class B 1,000.00 1,051.70 11.59 Class C 1,000.00 1,051.70 11.59 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2007, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Growth Trends Fund 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on May 1, 2007, with the same investment held until October 31, 2007. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 5-1-07 on 10-31-07 period ended 10-31-07 1 Class A $1,000.00 $1,017.40 $7.87 Class B 1,000.00 1,013.90 11.38 Class C 1,000.00 1,013.90 11.38 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.54%, 2.24% and 2.24% for Class A, Class B and Class C, respectively, multiplied by the average account value over the period, multiplied by [number of days in most recent fiscal half-year/365 or 366] (to reflect the one-half year period). Growth Trends Fund 9 Funds investments F I N A N C I A L S T A T E M E N T S Securities owned by the Fund on 10-31-07 This schedule is divided into two main categories: common stocks and short-term investments. Common stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 97.29% (Cost $69,600,813) Application Software 1.64% Activision, Inc. (I) 30,000 709,500 Amdocs Ltd. (Channel Islands) (F)(I) 13,300 457,520 Intuit, Inc. (I) 10,000 321,700 Asset Management & Custody Banks 3.99% Bank of New York Mellon Corp. 23,840 1,164,584 Franklin Resources, Inc. 3,850 499,268 State Street Corp. 24,550 1,958,354 Biotechnology 5.94% BioMarin Pharmaceutical, Inc. (I) 24,150 669,679 BioSphere Medical, Inc. (I) 28,150 122,734 Celgene Corp. (I) 7,600 501,600 Exelixis, Inc. (I) 32,500 357,500 Genentech, Inc. (I) 10,850 804,310 Gilead Sciences, Inc. (I) 40,530 1,872,081 Regeneration Technologies, Inc. (I) 99,697 1,057,785 Communications Equipment 5.80% Cisco Systems, Inc. (I) 67,250 2,223,285 Comverse Technology, Inc. (I) 49,650 954,273 Harris Corp. 7,700 466,312 NDS Group Plc (ADR) (United Kingdom) (F)(I) 11,300 673,480 Nokia Corp. (ADR) (Finland) (F) 11,830 469,888 QUALCOMM, Inc. 11,100 474,303 Computer Hardware 8.00% Apple, Inc. (I) 10,100 1,918,495 Dell, Inc. (I) 52,200 1,597,320 Hewlett-Packard Co. 41,765 2,158,415 International Business Machines Corp. 9,700 1,126,364 NetScout Systems, Inc. (I) 29,000 448,340 Computer Storage & Peripherals 1.05% Western Digital Corp. (I) 36,650 949,968 See notes to financial statements Growth Trends Fund 10 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Consumer Finance 2.87% American Express Co. 30,000 1,828,500 Discover Financial Services (I) 40,078 773,505 Diversified Banks 6.42% Bank of America Corp. 56,124 2,709,667 Kookmin Bank (ADR) (South Korea) (F) 6,587 538,092 SNS Reaal (Netherlands) (C) 4,811 115,519 Wachovia Corp. 41,611 1,902,871 Wells Fargo & Co. 16,350 556,064 Diversified Chemicals 1.20% Bayer AG (Germany) (C) 13,000 1,084,302 Diversified Financial Services 1.57% Citigroup, Inc. 29,614 1,240,827 JPMorgan Chase & Co. 3,900 183,300 Electronic Equipment Manufacturers 1.42% Thermo Fisher Scientific, Inc. (I) 21,950 1,290,880 Health Care Distributors 1.92% Cardinal Health, Inc. 25,600 1,741,568 Health Care Equipment 4.98% Gen-Probe, Inc. (I) 7,050 493,641 Hologic, Inc. (I) 13,450 913,658 NeuroMetrix, Inc. (I) 52,600 452,360 Northstar Neuroscience, Inc. (I) 18,840 249,630 OraSure Technologies, Inc. (I) 16,300 147,841 Thoratec Corp. (I) 71,000 1,417,870 Zoll Medical Corp. (I) 34,150 835,309 Health Care Services 0.98% Assisted Living Concepts, Inc. (I) 20,000 176,000 Aveta, Inc. (B)(I)(S) 97,210 534,655 Capital Senior Living Corp. (I) 20,000 178,800 Health Care Supplies 2.01% Inverness Medical Innovations, Inc. (I)(K) 24,800 1,490,232 Inverness Medical Innovations, Inc. (I) 5,500 330,495 Human Resource & Employment Services 0.48% Monster Worldwide, Inc. (I) 10,667 432,867 Insurance Brokers 0.31% Aon Corp. 6,250 283,250 Internet Software & Services 2.96% eBay, Inc. (I) 24,500 884,450 Google, Inc. (Class A) (I) 1,600 1,131,200 Yahoo!, Inc. (I) 21,450 667,095 See notes to financial statements Growth Trends Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Investment Banking & Brokerage 3.43% Evercore Partners, Inc. 1,210 31,375 Goldman Sachs Group, Inc. 1,450 359,484 Lazard Ltd. (Bermuda) (F) 9,600 481,920 Legg Mason, Inc. 8,907 738,747 Merrill Lynch & Co., Inc. 5,200 343,304 MF Global Ltd. (Bermuda) (F)(I) 20,520 606,571 Morgan Stanley 4,700 316,122 UBS AG (Switzerland) (F) 4,400 236,236 IT Consulting & Other Services 1.27% Accenture Ltd. (Class A) (Bermuda) (F) 8,100 316,305 CA, Inc. 17,950 474,777 Insight Enterprises, Inc. (I) 13,000 359,320 Life & Health Insurance 1.94% Aflac, Inc. 17,650 1,108,067 Prudential Financial, Inc. 6,750 652,860 Managed Health Care 1.99% Aetna, Inc. 17,850 1,002,634 UnitedHealth Group, Inc. 6,500 319,475 WellPoint, Inc. (I) 6,100 483,303 Marine 0.25% Oceanfreight, Inc. (Greece) (F)(I) 8,650 230,436 Multi-Line Insurance 3.66% American International Group, Inc. 38,650 2,439,588 Genworth Financial, Inc. (Class A) 11,182 305,269 Hartford Financial Services Group, Inc. (The) 5,900 572,477 Office Electronics 0.64% Xerox Corp. (I) 33,000 575,520 Pharmaceuticals 12.99% Abbott Laboratories 38,550 2,105,601 Altus Pharmaceuticals, Inc. (I) 31,150 431,116 AMAG Pharmaceuticals, Inc. (I) 13,300 869,155 Anesiva, Inc. (I) 12,400 74,028 Auxilium Pharmaceuticals, Inc. (I) 13,400 353,894 BioMimetic Therapeutics, Inc. (I) 41,550 572,143 Eurand NV (Netherlands) (F)(I) 30,200 415,250 Inspire Pharmaceuticals, Inc. (I) 131,000 817,440 Merck & Co., Inc. 31,900 1,858,494 OSI Pharmaceuticals, Inc. (I) 13,900 577,823 Roche Holding AG (Switzerland) (F) 2,950 503,587 Schering-Plough Corp. 15,503 473,152 Shire Plc (ADR) (United Kingdom) (F) 36,250 2,724,188 Property & Casualty Insurance 0.34% Ambac Financial Group, Inc. 3,450 127,063 Progressive Corp. 9,700 179,450 See notes to financial statements Growth Trends Fund 12 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Reinsurance 2.11% Berkshire Hathaway, Inc. (Class B) (I) 100 441,400 PartnerRe Ltd. (Bermuda) (F) 14,350 1,194,638 Platinum Underwriters Holdings Ltd. (Bermuda) (F) 7,800 280,800 Semiconductor Equipment 1.31% Cymer, Inc. (I) 8,700 369,750 Mattson Technology, Inc. (I) 54,500 473,060 Varian Semiconductor Equipment Associates, Inc. (I) 7,500 345,150 Semiconductors 3.67% Intel Corp. 71,500 1,923,350 Qimonda AG (ADR) (Germany) (F)(I) 53,809 519,795 Skyworks Solutions, Inc. (I) 72,000 663,840 Trident Microsystems, Inc. (I) 29,100 219,123 Specialized Finance 1.36% Interactive Brokers Group, Inc. (Class A) (I) 7,610 219,701 Nasdaq Stock Market, Inc. (I) 13,412 626,340 Nymex Holdings, Inc. (I) 3,043 391,086 Systems Software 7.27% Aspen Technology, Inc. (I) 24,000 418,560 Microsoft Corp. 122,050 4,492,661 Oracle Corp. (I) 62,600 1,387,842 SXC Health Solutions Corp. (I) 18,550 295,687 Technology Distributors 1.19% Arrow Electronics, Inc. (I) 11,450 457,771 Tech Data Corp. (I) 15,700 617,481 Trading Companies & Distributors 0.33% Aircastle Ltd. (Bermuda) (F) 6,902 223,004 Textainer Group Holdings Ltd. (Bermuda) (F)(I) 4,591 72,813 Interest Par value Issuer, description, maturity date rate Value Short-term investments 2.59% (Cost $2,351,000) Joint Repurchase Agreement 2.59% Joint Repurchase Agreement with Barclays Plc dated 10-31-07 at 4.550% to be repurchased at $2,351,297 on 11-1-07, collateralized by $2,233,772 U.S. Treasury Inflation Indexed Bond, 2.375%, due 1-15-27 (valued at $2,398,020, including interest) 4.550% $2,351 2,351,000 Total investments (Cost $71,951,813) 99.88% Other assets and liabilities, net 0.12% Total net assets 100.00% See notes to financial statements Growth Trends Fund 13 F I N A N C I A L S T A T E M E N T S Notes to Schedule of Investments The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipt (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted to $534,655 or 0.59% of the Funds net assets as of October 31, 2007. (C) Parenthetical disclosure of a country in the security description represents country of issuer. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (I) Non-income-producing security. (K) Direct placement securities are restricted to resale. The Fund may be unable to sell a direct placement security and it may be more difficult to determine a market value for a direct placement security. Moreover, if adverse market conditions were to develop during the period between the Funds decision to sell a direct placement security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Additional information on these securities is shown below: Value as a percentage Acquisition Acquisition of Funds Value as of Issuer, description date cost net assets October 31, 2007 Inverness Medical Innovations, Inc. 8-17-06 $750,200 1.64% $1,490,232 (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $534,655, or 0.59% of the Funds net assets as of October 31, 2007. See notes to financial statements Growth Trends Fund 14 Financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities 10-31-07 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value (cost $71,951,813) $90,562,532 Receivable for investments sold 2,658,283 Receivable for shares sold 2,082 Dividends and interest receivable 48,453 Receivable from affiliates 154,511 Other assets 96,072 Total assets Liabilities Due to custodian 619,358 Payable for investments purchased 1,545,686 Payable for shares repurchased 274,231 Payable to affiliates Management fees 61,256 Distribution and service fees 9,086 Other 148,478 Other payables and accrued expenses 194,446 Total liabilities Net assets Capital paid-in 254,156,196 Accumulated net realized loss on investments and foreign currency transactions (182,094,946) Net unrealized appreciation of investments and translation of assets and liabilities in foreign currencies 18,611,468 Accumulated net investment loss (3,326) Net assets Net asset value per share Based on net asset values and shares outstanding the Fund has an unlimited number of shares authorized with no par value Class A ($33,819,858 ÷ 4,399,621 shares) $7.69 Class B ($41,368,354 ÷ 5,654,106 shares) 1 $7.32 Class C ($15,481,180 ÷ 2,115,967 shares) 1 $7.32 Maximum offering price per share Class A 2 ($7.69 ÷ 95%) $8.09 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Growth Trends Fund 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-07 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends $1,018,255 Interest 133,707 Securities lending 31,870 Total investment income Expenses Investment management fees (Note 2) 992,040 Distribution and service fees (Note 2) 737,495 Transfer agent fees (Note 2) 402,521 Accounting and legal services fees (Note 2) 14,555 Custodian fees 47,457 Printing fees 45,872 Blue sky fees 35,509 Professional fees 22,158 Trustees fees 4,703 Securities lending fees 381 Miscellaneous 44,166 Total expenses Less expense reductions (Note 2) (402,521) Net expenses Net investment loss Realized and unrealized gain (loss) Net realized gain (loss) on Investments 14,129,106 Foreign currency transactions (13,528) Change in net unrealized appreciation (depreciation) of Investments (3,305,917) Translation of assets and liabilities in foreign currencies 592 Net realized and unrealized gain Increase in net assets from operations See notes to financial statements Growth Trends Fund 16 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-06 10-31-07 Increase in net assets From operations Net investment loss ($1,149,879) ($760,504) Net realized gain 15,195,862 14,115,578 Change in net unrealized depreciation (2,615,259) (3,305,325) Increase in net assets resulting from operations From Fund share transactions (Note 4) Total decrease Net assets Beginning of year 134,777,788 111,335,583 End of year 1 1 Includes accumulated net investment loss of $3,326 and $3,326, respectively. See notes to financial statements Growth Trends Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 10-31-03 10-31-04 10-31-05 10-31-06 10-31-07 Per share operating performance Net asset value, beginning of period Net investment income (loss) 1 (0.03) (0.04)  (0.03) (0.02) Net realized and unrealized gain on investments 1.05 0.20 0.60 0.67 0.80 Total from investment operations Net asset value, end of period Total return 4,5 (%) Ratios and supplemental data Net assets, end of period (in millions) $69 $58 $46 $40 $34 Ratio of net expenses to average net assets (%) 1.65 1.65 1.65 1.65 1.52 Ratio of gross expenses to average net assets 6 (%) 2.02 1.86 1.95 2.00 1.93 Ratio of net investment income (loss) to average net assets (%) (0.64) (0.62) 0.01 3 (0.48) (0.32) Portfolio turnover (%) 76 40 27 70 70 1 Based on the average of the shares outstanding. 2 Less than $0.01 per share. 3 Net investment income per share and ratio of net investment income to average net assets reflects a special dividend received by the Fund which amounted to $0.04 per share and 0.61% of average net assets. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the period shown. 6 Does not take into consideration expense reductions during the periods shown. See notes to financial statements Growth Trends Fund 18 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 10-31-03 10-31-04 10-31-05 10-31-06 10-31-07 Per share operating performance Net asset value, beginning of period Net investment loss 1 (0.06) (0.07) (0.04) 2 (0.07) (0.07) Net realized and unrealized gain on investments 1.04 0.18 0.59 0.63 0.77 Total from investment operations Net asset value, end of period Total return 3,4 (%) Ratios and supplemental data Net assets, end of period (in millions) $104 $85 $66 $53 $41 Ratio of net expenses to average net assets (%) 2.35 2.35 2.35 2.35 2.22 Ratio of gross expenses to average net assets 5 (%) 2.72 2.56 2.65 2.70 2.63 Ratio of net investment loss to average net assets (%) (1.34) (1.32) (0.67) 2 (1.18) (1.02) Portfolio turnover (%) 76 40 27 70 70 1 Based on the average of the shares outstanding. 2 Net investment loss per share and ratio of net investment loss to average net assets reflects a special dividend received by the Fund which amounted to $0.04 per share and 0.62% of average net assets. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the period shown. 5 Does not take into consideration expense reductions during the periods shown. See notes to financial statements Growth Trends Fund 19 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 10-31-03 10-31-04 10-31-05 10-31-06 10-31-07 Per share operating performance Net asset value, beginning of period Net investment loss 1 (0.06) (0.07) (0.04) 2 (0.07) (0.07) Net realized and unrealized gain on investments 1.04 0.18 0.59 0.63 0.77 Total from investment operations Net asset value, end of period Total return 3,4 (%) Ratios and supplemental data Net assets, end of period (in millions) $41 $31 $23 $19 $15 Ratio of net expenses to average net assets (%) 2.35 2.35 2.35 2.35 2.22 Ratio of gross expenses to average net assets 5 (%) 2.72 2.56 2.65 2.70 2.63 Ratio of net investment loss to average net assets (%) (1.34) (1.32) (0.66) 2 (1.17) (1.02) Portfolio turnover (%) 76 40 27 70 70 1 Based on the average of the shares outstanding. 2 Net investment loss per share and ratio of net investment loss to average net assets reflects a special dividend received by the Fund which amounted to $0.04 per share and 0.62% of average net assets. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the period shown. 5 Does not take into consideration expense reductions during the periods shown. See notes to financial statements Growth Trends Fund 20 Notes to financial statements Note 1 Accounting policies John Hancock Growth Trends Fund (the Fund) is a diversified series of John Hancock Equity Trust (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to achieve long-term growth of capital. The Fund will invest in a number of industry groups without concentration in any particular industry. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B and Class C shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events Growth Trends Fund 21 that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Pursuant to an exemptive order issued by the SEC, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Foreign currency translations The books and records of the Fund are maintained in U.S. dollars. Investment securities and other assets and liabilities denominated in a foreign currency are translated into U.S. dollars at the prevailing exchange rates at period end. Purchases and sales of investment securities, income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of the transactions. Net realized and unrealized gains and losses on foreign currency transactions represent net gains and losses between trade and settlement dates on securities transactions, the disposition of forward foreign currency exchange contracts and foreign currencies, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. That portion of both realized and unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not separately disclosed but is included with net realized and unrealized gain/appreciation and loss/depreciation on investments. Investment transactions Investment transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment security transactions are reported on trade date. Interest income is recorded on the accrual basis. Dividend income is recorded on the ex-dividend date net of foreign withholding taxes. Certain dividends from foreign securities may be recorded subsequent to the ex-dividend date as soon as the Fund is informed of such dividends. Realized gains and losses from investment transactions are recorded on an identified cost basis. Class allocations Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the appropriate net asset value of the respective classes. Distribution and service fees, if any, are calculated daily at the class level based on the appropriate net asset value of each class and the specific expense rate(s) applicable to each class. Expenses The majority of expenses are directly identifiable to an individual fund. Expenses that are not readily identifiable to a specific fund are allocated in such a manner as deemed equitable, taking into consideration, among other things, the nature and type of expense and the relative size of the funds. Bank borrowings The Fund is permitted to have bank borrowings for temporary or emergency purposes, including the meeting of redemption requests that otherwise might require the untimely disposition of securities. The Fund has entered into a line of credit agreement with The Bank of New York Mellon (BNYM), the Swing Line Lender and Administrative Agent. This agreement enables the Fund to participate, with other funds managed by the Adviser, in an unsecured line of credit with BNYM, which permits borrowings of up to $100 million, collectively. Interest is charged to each fund based on its borrowing. In addition, a commitment fee is charged to each fund based on the average daily unused portion of the line of Growth Trends Fund 22 credit, and is allocated among the participating funds. The Fund had no borrowing activity under the line of credit during the year ended October 31, 2007. Securities lending The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. It is presently anticipated that Morgan Stanley will be the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives collateral against the loaned securities and maintains collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund on the next business day. Any cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. Prior to May 8, 2007, the Fund paid the Adviser $381 for security lending services relating to an arrangement which ended on May 7, 2007. Federal income taxes The Fund qualifies as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. For federal income tax purposes, the Fund has $181,884,356 of a capital loss carryforward available, to the extent provided by regulations, to offset future net realized capital gains. To the extent that such carryforward is used by the Fund, no capital gain distributions will be made. The loss carryforward expires as follows: October 31, 2009  $42,873,502, October 31, 2010  $87,616,374 and October 31, 2011  $51,394,480. New accounting pronouncements In June 2006, Financial Accounting Standards Board (FASB) Interpretation No. 48, Accounting for Uncertainty in Income Taxes , an interpretation of FASB Statement 109 (FIN 48), was issued and is effective for fiscal years beginning after December 15, 2006, and is to be applied to all open tax years as of the effective date. On December 22, 2006, the SEC delayed the implementation of FIN 48 for regulated investment companies for an additional six months. FIN 48 prescribes a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return, and requires certain expanded disclosures. Management has concluded that the adoption of FIN 48 will not result in a material impact on the Funds net assets, results of operations and financial statement disclosures. In September 2006, FASB Standard No. 157, Fair Value Measurements (FAS 157), was issued and is effective for fiscal years beginning after November 15, 2007. FAS 157 defines fair value, establishing a framework for measuring fair value and expands disclosure about fair value measurements. Management is currently evaluating the application of FAS 157 to the Fund and its impact, if any, resulting from the adoption of FAS 157 on the Funds financial statements. Dividends, Interest and distributions Dividend income on investment securities is recorded on the ex-dividend date or, in the case of some foreign dividends, when the Fund Growth Trends Fund 23 becomes aware of the dividends from cash collections. Interest income on investment securities is recorded on the accrual basis. Discounts/premiums are accreted/amortized for financial reporting purposes. Foreign income may be subject to foreign withholding taxes, which are accrued as applicable. The Fund records distributions to shareholders from net investment income and net realized gains, if any, on the ex-dividend date. Distributions paid by the Fund with respect to each class of shares are calculated in the same manner, at the same time and are in the same amount, except for the effect of expenses that may be applied differently to each class. As of October 31, 2007, there were no distributable earnings on a tax basis. Such distributions and distributable earnings, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Distributions in excess of tax basis earnings and profits, if any, are reported in the Funds financial statements as a return of capital. Note 2 Management fee and transactions with affiliates and others The Fund has an investment management contract with the Adviser. Under the investment management contract, the Fund pays a monthly management fee to the Adviser equivalent, on an annual basis, to the sum of: (a) 1.00% of the first $2,400,000,000 of the Funds average daily net asset value and (b) 0.70% of the Funds daily average net asset value in excess of $2,400,000,000. The effective rate for the year ended October 31, 2007 is 0.75% of the Funds average daily net asset value. The Fund has a sub-advisory agreement with MFC Global Investment Management (U.S.), LLC, a subsidiary of John Hancock Financial Services, Inc. The Fund is not responsible for payment of subadvisory fees. The Adviser has agreed to limit the Funds management fee to 0.75% of the Funds average daily net assets, at least until February 29, 2008. Accordingly, the expense reductions related to management fee limitation amounted to $248,010 for the year ended October 31, 2007. The Adviser reserves the right to terminate this limitation in the future. The Adviser has agreed to limit the Funds total expenses, excluding distribution and service fees, to 1.35% of the Funds average daily net asset value, on an annual basis, at least until February 29, 2008. Pursuant to this agreement, there was no reimbursement for the year ended October 31, 2007. The Adviser reserves the right to terminate this limitation in the future. The Fund has a Distribution Agreement with John Hancock Funds, LLC (JH Funds), a wholly owned subsidiary of the Adviser. The Fund has adopted Distribution Plans with respect to Class A, Class B and Class C, pursuant to Rule 12b-1 under the 1940 Act, to reimburse JH Funds for the services it provides as distributor of shares of the Fund. Accordingly, the Fund makes monthly payments to JH Funds at an annual rate not to exceed 0.30%, 1.00% and 1.00% of average daily net asset value of Class A, Class B and Class C, respectively. A maximum of 0.25% of such payments may be service fees, as defined by the Conduct Rules of the Financial Industry Regulatory Authority (formerly the National Association of Securities Dealers). Under the Conduct Rules, curtailment of a portion of the Funds 12b-1 payments could occur under certain circumstances. Expenses under the agreement described above for the year ended October 31, 2007, were as follows: Transfer agent Distribution and Share class fees service fees Class A $18,182 $109,090 Class B 23,044 460,874 Class C 8,377 167,531 Total Additionally, there are out-of-pocket expenses included in transfer agent fees. Class A shares are assessed up-front sales charges. During the year ended October 31, 2007, JH Funds received net up-front sales charges of $31,571 with regard to sales of Class A shares. Of this amount, $4,837 was Growth Trends Fund 24 retained and used for printing prospectuses, advertising, sales literature and other purposes, $21,490 was paid as sales commissions to unrelated broker-dealers and $5,243 was paid as sales commissions to sales personnel of Signator Investors, Inc. (Signator Investors), a related broker-dealer. The Advisers indirect parent, John Hancock Life Insurance Company (JHLICO), is the indirect sole shareholder of Signator Investors. Class B shares that are redeemed within six years of purchase are subject to a contingent deferred sales charge (CDSC) at declining rates, beginning at 5.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Class C shares that are redeemed within one year of purchase are subject to a CDSC at a rate of 1.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from the CDSCs are paid to JH Funds and are used in whole or in part to defray its expenses for providing distribution-related services to the Fund in connection with the sale of Class B and Class C shares. During the year ended October 31, 2007, CDSCs received by JH Funds amounted to $55,885 for Class B shares and $1,232 for Class C shares. The Fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an indirect subsidiary of JHLICO. The Fund pays a monthly fee which is based on an annual rate of $15 for each Class A shareholder account, $17.50 for each Class B shareholder account and $16.50 for each Class C shareholder account. The Fund also pays a monthly transfer agent fee at an annual rate of 0.05% of each classs average daily net asset value, plus a fee based on the number of shareholder accounts and reimbursement for certain out-of-pocket expenses, aggregated and allocated to each class on the basis of its relative net asset value. Effective July 1, 2006, the transfer agent has contractually limited transfer agent fees by implementing a transfer agent fee cap of 0.25% until at least February 29, 2008. Accordingly, the expense reductions related to transfer agent fee limitations amounted to $154,511 for the year ended October 31, 2007. Signature Services reserves the right to terminate this reimbursement limitation at any time. The Fund has an agreement with the Adviser and affiliates to perform necessary tax, accounting, compliance and legal services for the Fund. The compensation for the year amounted to $14,555 with an effective rate of 0.01% of the Funds average daily net asset value. Mr. James R. Boyle is Chairman of the Adviser, as well as affiliated Trustee of the Fund, and is compensated by the Adviser and/or its affiliates. The compensation of unaffiliated Trustees is borne by the Fund. The unaffiliated Trustees may elect to defer, for tax purposes, their receipt of this compensation under the John Hancock Group of Funds Deferred Compensation Plan. The Fund makes investments into other John Hancock funds, as applicable, to cover its liability for the deferred compensation. Investments to cover the Funds deferred compensation liability are recorded on the Funds books as an other asset. The deferred compensation liability and the related other asset are always equal and are marked to market on a periodic basis to reflect any income earned by the investments, as well as any unrealized gains or losses. The Deferred Compensation Plan investments had no impact on the operations of the Fund. Note 3 Guarantees and indemnifications Under the Funds organizational documents, its Officers and Trustees are indemnified against certain liability arising out of the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Funds maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred. However, based on experience, the Fund believes the risk of loss to be remote. Growth Trends Fund 25 Note 4 Fund share transactions This listing illustrates the number of Fund shares sold, reinvested and repurchased during the years ended October 31, 2006 and October 31, 2007, along with the corresponding dollar value. Year ended 10-31-06 Year ended 10-31-07 Shares Amount Shares Amount Class A shares Sold 608,065 $4,037,541 332,094 $2,386,622 Repurchased (2,170,522) (14,362,453) (1,725,648) (12,437,003) Net decrease Class B shares Sold 383,374 $2,452,637 164,363 $1,127,286 Repurchased (3,299,870) (21,016,012) (2,460,829) (16,930,012) Net decrease Class C shares Sold 116,717 $749,987 94,760 $653,398 Repurchased (1,059,886) (6,734,629) (801,218) (5,516,231) Net decrease Net decrease Note 5 Investment transactions Purchases and proceeds from sales or maturities of securities, other than short-term securities and obligations of the U.S. government, during the year ended October 31, 2007, aggregated $67,600,462 and $101,035,908, respectively. The cost of investments owned on October 31, 2007, including short-term investments, for federal income tax purposes, was $72,162,403. Gross unrealized appreciation and depreciation of investments aggregated $22,148,985 and $3,748,856, respectively, resulting in net unrealized appreciation of $18,400,129. The difference between book basis and tax basis net unrealized appreciation of investments is attributable primarily to the tax deferral of losses on certain sales of securities. Note 6 Reclassification of accounts Capital accounts within financial statements are adjusted for permanent book tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book tax differences will reverse in a subsequent period. During the year ended October 31, 2007, the Fund reclassified amounts to reflect a decrease in accumulated net realized loss on investments of $13,528, a decrease in accumulated net investment loss of $760,504 and a decrease in capital paid-in of $774,032. These reclassifications are primarily attributable to certain differences in the computation of distributable income and capital gains under federal tax rules versus accounting principles generally accepted in the United States of America for net operating losses and foreign currency transactions. The calculation of net investment loss per share in the Funds Financial Highlights excludes these adjustments. Growth Trends Fund 26 Auditors report Report of Independent Registered Public Accounting Firm To the Board of Trustees of John Hancock Equity Trust and Shareholders of John Hancock Growth Trends Fund, In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of John Hancock Growth Trends Fund (the Fund) at October 31, 2007, and the results of its operations, the changes in its net assets and the financial highlights for the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management; our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audit, which included confirmation of securities at October 31, 2007 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts December 21, 2007 27 Tax information Unaudited The Fund paid no distributions during the tax year ended October 31, 2007. As a result, the 2007 U.S. Treasury Department Form 1099-DIV is not required to be mailed to shareholders. 28 Board Consideration of and Continuation of Investment Advisory Agreement and Subadvisory Agreement: John Hancock Growth Trends Fund The Investment Company Act of 1940 (the 1940 Act) requires the Board of Trustees (the Board) of John Hancock Equity Trust (the Trust), including a majority of the Trustees who have no direct or indirect interest in the investment advisory agreement and are not interested persons of the Trust, as defined in the 1940 Act (the Independent Trustees), annually to meet in person to review and consider the continuation of: (i) the investment advisory agreement (the Advisory Agreement) with John Hancock Advisers, LLC (the Adviser) and (ii) the investment Subadvisory agreement (the Subadvisory Agreement) with MFC Global Investment Management (U.S.), LLC (the Subadviser) for the John Hancock Growth Trends Fund (the Fund). The Advisory Agreement with the Adviser and the Subadvisory Agreement with the Subadviser are collectively referred to as the Advisory Agreements. At meetings held on May 7 and June 45, 2007, the Board considered the factors and reached the conclusions described below relating to the selection of the Adviser and Subadviser and the continuation of the Advisory Agreements. During such meetings, the Boards Contracts/ Operations Committee and the Independent Trustees also met in executive sessions with their independent legal counsel. In evaluating the Advisory Agreements, the Board, including the Contracts/Operations Committee and the Independent Trustees, reviewed a broad range of information requested for this purpose by the Independent Trustees, including: (i) the investment performance of the Fund relative to a category of relevant funds (the Category) and a peer group of comparable funds (the Peer Group) each selected by Morningstar Inc. (Morningstar), an independent provider of investment company data, for a range of periods ended December 31, 2006, (ii) advisory and other fees incurred by, and the expense ratios of, the Fund relative to a Category and a Peer Group, (iii) the advisory fees of comparable portfolios of other clients of the Adviser and the Subadviser, (iv) the Advisers financial results and condition, including its and certain of its affiliates profitability from services performed for the Fund, (v) breakpoints in the Funds and the Peer Groups fees, and information about economies of scale, (vi) the Advisers and Subadvisers record of compliance with applicable laws and regulations, with the Funds investment policies and restrictions, and with the applicable Code of Ethics, and the structure and responsibilities of the Advisers and Subadvisers compliance department, (vii) the background and experience of senior management and investment professionals, and (viii) the nature, cost and character of advisory and non-investment management services provided by the Adviser and its affiliates and by the Subadviser. The Independent Trustees considered the legal advice of independent legal counsel and relied on their own business judgment in determining the factors to be considered in evaluating the materials that were presented to them and the weight to be given to each such factor. The Boards review and conclusions were based on a comprehensive consideration of all information presented to the Board and not the result of any single controlling factor. They principally considered performance and other information from Morningstar as of December 31, 2006. The Board also considered updated performance information provided to it by the Adviser or Subadviser at the May and June 2007 meetings. Performance and other information may be quite different as of the date of this shareholders report. The key factors considered by the Board and the conclusions reached are described below. Nature, extent and quality of services The Board considered the ability of the Adviser and the Subadviser, based on their resources, reputation and other attributes, to attract and retain qualified investment professionals, including research, advisory, and supervisory personnel. The Board considered the investment philosophy, research and investment decision-making processes of the Adviser and Subadviser. The Board further considered the culture of compliance, resources dedicated to compliance, compliance programs and compliance records of the Adviser and Subadviser. In addition, the 29 Board took into account the administrative and other non-advisory services provided to the Fund by the Adviser and its affiliates. Based on the above factors, together with those referenced below, the Board concluded that, within the context of its full deliberations, the nature, extent and quality of the investment advisory services provided to the Fund by the Adviser and Subadviser supported renewal of the Advisory Agreements. Fund performance The Board considered the performance results for the Fund over various time periods ended December 31, 2006. The Board also considered these results in comparison to the performance of the Category, as well as the Funds benchmark index. Morningstar determined the Category and Peer Group for the Fund. The Board reviewed with a representative of Morningstar the methodology used by Morningstar to select the funds in the Category and the Peer Group. The Board noted that the Funds performance during the 5-year period was lower than the performance of the Peer Group and Category medians. The Board noted that during the 3-year period the Funds performance was lower than the performance of the Category median, but higher than the performance of the Peer Group median. The Board viewed favorably that the Funds performance was higher than the performance of both the Peer Group and Category medians during the 1-year period under review. The Board further noted that the Funds performance was lower than the performance of its benchmark index, the Standard & Poors 500 Index, for all of the time periods under review, as was the performance of the Peer Group and Category medians. Investment advisory fee and subadvisory fee rates and expenses The Board reviewed and considered the contractual investment advisory fee rate payable by the Fund to the Adviser for investment advisory services (the Advisory Agreement Rate). The Board received and considered information comparing the Advisory Agreement Rate with the advisory fees for the Peer Group and Category. The Board noted that the Advisory Agreement Rate was equal to the median rate of the Category, and lower than the median rate of the Peer Group. The Board received and considered expense information regarding the Funds various components, including advisory fees, distribution and fees other than advisory and distribution fees, including transfer agent fees, custodian fees, and other miscellaneous fees ( e.g., fees for accounting and legal services). The Board considered comparisons of these expenses to the Peer Group median. The Board also received and considered expense information regarding the Funds total operating expense ratio (Gross Expense Ratio) and total operating expense ratio after taking the fee waiver arrangement applicable to the Advisory Agreement Rate into account (Net Expense Ratio). The Board received and considered information comparing the Gross Expense Ratio and Net Expense Ratio of the Fund to that of the Peer Group and Category medians. The Board noted that the Funds Gross and Net Expense Ratios were higher than the median of its Peer Group and Category. The Adviser explained that fee caps were not fully reflected in the Morningstar analysis, which would have lowered the overall total operating expense ratio. The Board favorably considered the impact of fee caps towards ultimately lowering the Funds total operating expense ratio. The Adviser also discussed the Morningstar data and rankings, and other relevant information, for the Fund. Based on the above-referenced considerations and other factors, the Board concluded that the Funds overall performance and expenses supported the re-approval of the Advisory Agreements. The Board also received information about the investment Subadvisory fee rate (the Subadvisory Agreement Rate) payable by the Adviser to the Subadviser for investment Subadvisory services. The Board concluded that the Subadvisory Agreement Rate was fair and equitable, based on its consideration of the factors described here. Profitability The Board received and considered a detailed profitability analysis of the Adviser based 30 on the Advisory Agreements, as well as on other relationships between the Fund and the Adviser and its affiliates, including the Subadviser. The Board also considered a comparison of the Advisers profitability to that of other similar investment advisers whose profitability information is publicly available. The Board concluded that, in light of the costs of providing investment management and other services to the Fund, the profits and other ancillary benefits reported by the Adviser were not unreasonable. Economies of scale The Board received and considered general information regarding economies of scale with respect to the management of the Fund, including the Funds ability to appropriately benefit from economies of scale under the Funds fee structure. The Board recognized the inherent limitations of any analysis of economies of scale, stemming largely from the Boards understanding that most of the Advisers costs are not specific to individual Funds, but rather are incurred across a variety of products and services. To the extent the Board and the Adviser were able to identify actual or potential economies of scale from Fund-specific or allocated expenses, in order to ensure that any such economies continue to be reasonably shared with the Fund as its assets increase, the Adviser and the Board agreed to continue the existing breakpoints to the Advisory Agreement Rate. Information about services to other clients The Board also received information about the nature, extent and quality of services and fee rates offered by the Adviser and Subadviser to their other clients, including other registered investment companies, institutional investors and separate accounts. The Board concluded that the Advisory Agreement Rate and the Subadvisory Agreement Rate were not unreasonable, taking into account fee rates offered to others by the Adviser and Subadviser, respectively, after giving effect to differences in services. Other benefits to the Adviser The Board received information regarding potential fall-out or ancillary benefits received by the Adviser and its affiliates as a result of the Advisers relationship with the Fund. Such benefits could include, among others, benefits directly attributable to the relationship of the Adviser with the Fund and benefits potentially derived from an increase in the business of the Adviser as a result of its relationship with the Fund (such as the ability to market to shareholders other financial products offered by the Adviser and its affiliates). The Board also considered the effectiveness of the Advisers, Subadvisers and Funds policies and procedures for complying with the requirements of the federal securities laws, including those relating to best execution of portfolio transactions and brokerage allocation. Other factors and broader review As discussed above, the Board reviewed detailed materials received from the Adviser and Subadviser as part of the annual re-approval process. The Board also regularly reviews and assesses the quality of the services that the Fund receives throughout the year. In this regard, the Board reviews reports of the Adviser at least quarterly, which include, among other things, a detailed portfolio review, detailed fund performance reports and compliance reports. In addition, the Board meets with portfolio managers and senior investment officers at various times throughout the year. After considering the above-described factors and based on its deliberations and its evaluation of the information described above, the Board concluded that approval of the continuation of the Advisory Agreements for the Fund was in the best interest of the Fund and its shareholders. Accordingly, the Board unanimously approved the continuation of the Advisory Agreements. 31 Trustees and Officers This chart provides information about the Trustees and Officers who oversee your John Hancock fund. Officers elected by the Trustees manage the day-to-day operations of the Fund and execute policies formulated by the Trustees. Independent Trustees Name, year of birth Number of Position(s) held with Fund Trustee John Hancock Principal occupation(s) and other of Fund funds overseen directorships during past 5 years since 1 by Trustee James F. Carlin, Born: 1940 2004 57 Interim Chairman (since December 2007) ; Director and Treasurer, Alpha Analytical Laboratories, Inc. (chemical analysis) (since 1985); Part Owner and Treasurer, Lawrence Carlin Insurance Agency, Inc. (since 1995); Part Owner and Vice President, Mone Lawrence Carlin Insurance Agency, Inc. (until 2005); Chairman and Chief Executive Officer, Carlin Consolidated, Inc. (management/investments) (since 1987); Trustee, Massachusetts Health and Education Tax Exempt Trust (19932003). William H. Cunningham, Born: 1944 2004 57 Former Chancellor, University of Texas System, and former President, University of Texas at Austin; Chairman and Chief Executive Officer, IBT Technologies (until 2001); Director of the following: Hire.com (until 2004), STC Broadcasting, Inc. and Sunrise Television Corp. (until 2001), Symtx, Inc. (electronic manufacturing) (since 2001), Adorno/Rogers Technology, Inc. (until 2004), Pinnacle Foods Corporation (until 2003), rateGenius (until 2003), Lincoln National Corporation (insurance) (since 2006), Jefferson-Pilot Corporation (diversified life insurance company) (until 2006), New Century Equity Holdings (formerly Billing Concepts) (until 2001), eCertain (until 2001), ClassMap.com (until 2001), Agile Ventures (until 2001), AskRed.com (until 2001), Southwest Airlines (since 2000), Introgen (man- ufacturer of biopharmaceuticals) (since 2000) and Viasystems Group, Inc. (electronic manufacturer) (until 2003); Advisory Director, Interactive Bridge, Inc. (college fundraising) (until 2001); Advisory Director, Q Investments (until 2003); Advisory Director, JPMorgan Chase Bank (formerly Texas Commerce BankAustin), LIN Television (since 2002), WilTel Communications (until 2003) and Hayes Lemmerz International, Inc. (diversified automotive parts supply company) (since 2003). Charles L. Ladner, 2 Born: 1938 2004 57 Chairman and Trustee, Dunwoody Village, Inc. (retirement services) (until 2003); Senior Vice President and Chief Financial Officer, UGI Corporation (public utility holding company) (retired 1998); Vice President and Director, AmeriGas, Inc. (retired 1998); Director, AmeriGas Partners, L.P. (gas distribution) (until 1997); Director, EnergyNorth, Inc. (until 1997); Director, Parks and History Association (until 2007). John A. Moore, 2 Born: 1939 2000 57 President and Chief Executive Officer, Institute for Evaluating Health Risks (nonprofit institution) (until 2001); Senior Scientist, Sciences International (health research) (until 2003); Former Assistant Administrator and Deputy Administrator, Environmental Protection Agency; Principal, Hollyhouse (con- sulting) (since 2000); Director, CIIT Center for Health Science Research (nonprofit research) (since 2002). 32 Independent Trustees (continued) Name, year of birth Number of Position(s) held with Fund Trustee John Hancock Principal occupation(s) and other of Fund funds overseen directorships during past 5 years since 1 by Trustee Patti McGill Peterson, 2 Born: 1943 2000 57 Executive Director, Council for International Exchange of Scholars and Vice President, Institute of In- ternational Education (since 1998); Senior Fellow, Cornell Institute of Public Affairs, Cornell University (until 1998); Former President, Wells College, Aurora, NY, and St. Lawrence University, Canton, NY; Director, Niagara Mohawk Power Corporation (until 2003); Director, Ford Foundation, International Fellowships Program (since 2002); Director, Lois Roth Endowment (since 2002); Director, Council for International Educational Exchange (since 2003). Steven R. Pruchansky, Born: 1944 2004 57 Chairman and Chief Executive Officer, Greenscapes of Southwest Florida, Inc. (since 2000); Director and President, Greenscapes of Southwest Florida, Inc. (until 2000); Managing Director, JonJames, LLC (real estate) (since 2001); Director, First Signature Bank & Trust Company (until 1991); Director, Mast Realty Trust (until 1994); President, Maxwell Building Corp. (until 1991). Non-Independent Trustees 3 Name, year of birth Number of Position(s) held with Fund Trustee John Hancock Principal occupation(s) and other of Fund funds overseen directorships during past 5 years since 1 by Trustee James R. Boyle, Born: 1959 2005 250 President, John Hancock Variable Life Insurance Company (since March 2007); Executive Vice President, John Hancock Life Insurance Company (since June 2004); Chairman and Director, John Hancock Advisers, LLC (the Adviser), John Hancock Funds, LLC and The Berkeley Financial Group, LLC (The Berkeley Group) (holding company) (since 2005); Senior Vice President, The Manufacturers Life Insurance Company (U.S.A.) (until 2004). 33 Principal officers who are not Trustees Name, year of birth Position(s) held with Fund Officer Principal occupation(s) and other of Fund directorships during past 5 years since Keith F. Hartstein, Born: 1956 2005 President and Chief Executive Officer Senior Vice President, Manulife Financial Corporation (since 2004); Director, President and Chief Executive Officer, the Adviser, The Berkeley Group and John Hancock Funds, LLC (since 2005); Director, MFC Global Investment Management (U.S.), LLC (MFC Global (U.S.)) (since 2005); Director, John Hancock Signature Services, Inc. (since 2005); President and Chief Executive Officer, John Hancock Investment Management Services, LLC (since 2006); President and Chief Executive Officer, John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since 2005); Director, Chairman and President, NM Capital Management, Inc. (since 2005); Chairman, Investment Company Institute Sales Force Marketing Committee (since 2003); Director, President and Chief Executive Officer, MFC Global (U.S.) (20052006); Executive Vice President, John Hancock Funds, LLC (until 2005). Thomas M. Kinzler, Born: 1955 2006 Secretary and Chief Legal Officer Vice President and Counsel, John Hancock Life Insurance Company (U.S.A.) (since 2006); Secretary and Chief Legal Officer, John Hancock Funds and John Hancock Funds III (since 2006); Secretary, John Hancock Funds II and Assistant Secretary, John Hancock Trust (since June 2007); Vice President and Associate General Counsel, Massachusetts Mutual Life Insurance Company (19992006); Secretary and Chief Legal Counsel, MML Series Investment Fund (20002006); Secretary and Chief Legal Counsel, MassMutual Institutional Funds (20002004); Secretary and Chief Legal Counsel, MassMutual Select Funds and MassMutual Premier Funds (20042006). Francis V. Knox, Jr., Born: 1947 2005 Chief Compliance Officer Vice President and Chief Compliance Officer, John Hancock Investment Management Services, LLC, the Adviser and MFC Global (U.S.) (since 2005); Vice President and Chief Compliance Officer, John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since 2005); Vice President and Assistant Treasurer, Fidelity Group of Funds (until 2004); Vice President and Ethics & Compliance Officer, Fidelity Investments (until 2001). Charles A. Rizzo, Born: 1957 2007 Chief Financial Officer Chief Financial Officer, John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since June 2007); Assistant Treasurer, Goldman Sachs Mutual Fund Complex (regis- tered investment companies) (2005June 2007); Vice President, Goldman Sachs (2005June 2007); Managing Director and Treasurer of Scudder Funds, Deutsche Asset Management (20032005); Director, Tax and Financial Reporting, Deutsche Asset Management (20022003); Vice President and Treasurer, Deutsche Global Fund Services (19992002). Gordon M. Shone, Born: 1956 2006 Treasurer Treasurer, John Hancock Funds (since 2006), John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since 2005); Vice President and Chief Financial Officer, John Hancock Trust (20032005); Senior Vice President, John Hancock Life Insurance Company (U.S.A.) (since 2001); Vice President, John Hancock Investment Management Services, Inc., John Hancock Advisers, LLC (since 2006) and The Manufacturers Life Insurance Company (U.S.A.) (19982000). 34 Principal officers who are not Trustees (continued) Name, year of birth Position(s) held with Fund Officer Principal occupation(s) and other of Fund directorships during past 5 years since John G. Vrysen, Born: 1955 2005 Chief Operating Officer Senior Vice President, Manulife Financial Corporation (since 2006); Director, Executive Vice President and Chief Operating Officer, the Adviser, The Berkeley Group and John Hancock Funds, LLC (since June 2007); Chief Operating Officer, John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since June 2007); Director, Executive Vice President and Chief Financial Officer, the Adviser, The Berkeley Group and John Hancock Funds, LLC (until June 2007); Executive Vice President and Chief Financial Officer, John Hancock Investment Management Services, LLC (since 2005); Vice President and Chief Financial Officer, MFC Global (U.S.) (since 2005); Director, John Hancock Signature Services, Inc. (since 2005); Chief Financial Officer, John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (2005June 2007); Vice President and General Manager, Fixed Annuities, U.S. Wealth Management (until 2005); Vice President, Operations, Manulife Wood Logan (20002004). The business address for all Trustees and Officers is 601 Congress Street, Boston, Massachusetts 02210-2805. The Statement of Additional Information of the Fund includes additional information about members of the Board of Trustees of the Fund and is available without charge, upon request, by calling 1-800-225-5291. 1 Each Trustee serves until resignation, retirement age or until his or her successor is elected. 2 Member of Audit and Compliance Committee. 3 Non-Independent Trustee holds positions with the Funds investment adviser, underwriter and certain other affiliates. 35 For more information The Funds proxy voting policies, procedures and records are available without charge, upon request: By phone On the Funds Web site On the SECs Web site 1-800-225-5291 www.jhfunds.com/proxy www.sec.gov Investment adviser Custodian Legal counsel John Hancock Advisers, LLC The Bank of New York Kirkpatrick & Lockhart 601 Congress Street One Wall Street Preston Gates Ellis LLP Boston, MA 02210-2805 New York, NY 10286 One Lincoln Street Boston, MA 02111-2950 Subadviser Transfer agent MFC Global Investment John Hancock Signature Independent registered public Management (U.S.), LLC Services, Inc. accounting firm 101 Huntington Avenue P.O. Box 9510 PricewaterhouseCoopers LLP Boston, MA 02199 Portsmouth, NH 03802-9510 125 High Street Boston, MA 02110 Principal distributor John Hancock Funds, LLC 601 Congress Street Boston, MA 02210-2805 How to contact us Internet www.jhfunds.com Mail Regular mail: Express mail: John Hancock Signature John Hancock Signature Services, Inc. Services, Inc. P.O. Box 9510 Mutual Fund Image Operations Portsmouth, NH 03802-9510 164 Corporate Drive Portsmouth, NH 03801 Phone Customer service representatives 1-800-225-5291 EASI-Line 1-800-338-8080 TDD line 1-800-554-6713 A listing of month-end portfolio holdings is available on our Web site, www.jhfunds.com. A more detailed portfolio holdings summary is available on a quarterly basis 60 days after the fiscal quarter on our Web site or upon request by calling 1-800-225-5291, or on the SECs Web site, www.sec.gov. 36 J O H N H A N C O C K F A M I L Y O F F U N D S EQUITY SECTOR Balanced Fund Financial Industries Fund Classic Value Fund Health Sciences Fund Classic Value Fund II Real Estate Fund Classic Value Mega Cap Fund Regional Bank Fund Core Equity Fund Technology Fund Growth Fund Technology Leaders Fund Growth Opportunities Fund Growth Trends Fund INTERNATIONAL/GLOBAL Intrinsic Value Fund Global Opportunities Fund Large Cap Equity Fund Global Shareholder Yield Fund Large Cap Select Fund Greater China Opportunities Fund Mid Cap Equity Fund International Allocation Portfolio Small Cap Equity Fund International Classic Value Fund Small Cap Fund International Core Fund Small Cap Intrinsic Value Fund International Growth Fund Sovereign Investors Fund U.S. Core Fund INCOME U.S. Global Leaders Growth Fund Bond Fund Value Opportunities Fund Government Income Fund High Yield Fund ASSET ALLOCATION Investment Grade Bond Fund Lifecycle 2010 Portfolio Strategic Income Fund Lifecycle 2015 Portfolio Lifecycle 2020 Portfolio TAX - FREE INCOME Lifecycle 2025 Portfolio California Tax-Free Income Fund Lifecycle 2030 Portfolio High Yield Municipal Bond Fund Lifecycle 2035 Portfolio Massachusetts Tax-Free Income Fund Lifecycle 2040 Portfolio New York Tax-Free Income Fund Lifecycle 2045 Portfolio Tax-Free Bond Fund Lifecycle Retirement Portfolio Lifestyle Aggressive Portfolio MONEY MARKET Lifestyle Balanced Portfolio Money Market Fund Lifestyle Conservative Portfolio Lifestyle Growth Portfolio CLOSED - END Lifestyle Moderate Portfolio Bank and Thrift Opportunity Fund Income Securities Trust Investors Trust Patriot Premium Dividend Fund II Preferred Income Fund Preferred Income II Fund Preferred Income III Fund Tax-Advantaged Dividend Income Fund Tax-Advantaged Global Shareholder Yield Fund A Funds investment objectives, risks, charges and expenses should be considered carefully before investing. The prospectus includes this and other important information about the Fund. To obtain a prospectus, contact your financial professional, call John Hancock Funds at 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. Please read the prospectus carefully before investing or sending money. 1-800-225-5291 1-800-554-6713 TDD 1-800-338-8080 EASI-Line www. jhfunds. com Now available: electronic delivery www. jhfunds. com/edelivery This report is for the information of the shareholders of John Hancock Growth Trends Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 4600A 10/07 12/07 TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 10 Financial statements page 13 Notes to financial statements page 20 Trustees and officers page 31 For more information page 36 CEO corner To Our Shareholders, Volatility returned to the U.S. stock market in the 12-month period ended October 31, 2007; however, stocks still posted a strong gain of 14.56%, as measured by the Standard & Poors 500 Index. The market experienced a particularly sharp downturn in August, as the subprime mortgage markets woes increased. Rising defaults and an ensuing credit crunch caused heightened fears about their potential impact on U.S. economic growth. Foreign markets felt some ripple effects from the subprime issue, but they continued nonetheless to benefit from solid economic growth and outperformed the U.S. market in this period. During this period of volatility, the U.S. stock market also passed a significant milestone  the broad Standard & Poors 500 Index climbed beyond the record it had set seven years ago. From its peak in March 2000, the stock market spiraled downward three consecutive years, bottoming in 2002. The upturn began in 2003, and the market has advanced each year since, finally setting a new high for the first time on May 30, 2007. During that period, the S&P 500 Index experienced five significant short-term sell-offs of 6% or more, with the August subprime-induced meltdown being the most recent. This nearly complete market cycle highlights the importance of two investment principles you have heard us speak of often: diversification and patience. By allocating your investments among different asset classes, investment styles and portfolio managers, you are likely to be well represented through all phases of a complete market cycle, with the winners helping to cushion the fall of the losers. The challenge for investors with a diversified portfolio is to properly evaluate your investments to tell the difference between an underperforming manager and an out-of-favor style, while also understanding the role each investment plays in your portfolio. Thats where your financial professional can provide true value. He or she can help you make those assessments and also counsel patience, because a properly diversified portfolio by its very nature will typically have something lagging or out of favor  a concept that can be difficult to live with, but necessary to embrace. If everything in your portfolio is working, then you are not truly diversified, but rather are leveraged to the current market and the flavor of the day. If so, you are bound to be out of step in the near future. The recent volatility in the securities markets has prompted many investors to question how long this type of market cycle will last. History tells us it will indeed end and that when it does, todays leaders may well turn into laggards and vice versa. The subprime mortgage market woes are just the latest example of why investors should be both patient and well-diversified. For with patience and a diversified portfolio, it could be easier to weather the markets twists and turns and reach your long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of October 31, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks capital appreciation by normally investing at least 80% of its assets in equity securities of small-capitalization companies (which, for purposes of this fund, are companies with market capitalizations under $2 billion, or market capitalizations within the range of those companies in the Russell 2000 Index or the Standard & Poors SmallCap 600 Index.) Over the last twelve months ► The performance gap between small caps and large caps widened during the period  in favor of large caps. ► The Fund beat the Russell 2000 Index by a wide margin, aided by rewarding stock selection in health care and consumer cyclicals, among other sectors. ► Our focus on quality helped to minimize exposure to companies hurt by the subprime mortgage crisis and resulted in the financial sector making a strong contribution to the Fund's performance. Top 10 issuers Inverness Medical Innovations, Inc. 4.5% Kendle International, Inc. 3.5% Air Methods Corp. 4.2% Secure Computing Corp. 3.3% Chart Industries, Inc. 3.7% Gaylord Entertainment Co. 3.2% Symmetry Medical, Inc. 3.6% Daktronics, Inc. 3.0% inVentiv Health, Inc. 3.6% iShares Russell 2000 Index Fund 2.7% As a percentage of net assets on October 31, 2007. 1 Managers report John Hancock Small Cap Fund While small-cap stocks continued to register solid returns, several developments limited their gains, particularly in the second half of the 12-month review period ended October 31, 2007. For one thing, the valuations of small caps had become relatively rich, prompting some value-conscious investors to look in the large-cap bin for bargains. Another reason had to do with the increasingly widespread view that the economy was slowing, which led investors to favor larger companies because of the perception that they are more capable of weathering a less-than-ideal economic climate. Additionally, the rate of profit growth for smaller companies began to slow. Volatility increased significantly during the period, as evidenced by a sharp sell-off in stock prices from mid-July to mid-August. The decline was triggered by further deterioration in the housing and mortgage markets. Housing prices continued to weaken, while a number of sub-prime lenders declared bankruptcy or reported huge losses, as many subprime loans became delinquent or went into default. The small-cap universe has a comparatively heavy exposure to the financial sector and so was more vulnerable than mid and large caps to these difficulties. At the nadir of the summer correction in stock prices, with parts of the credit market virtually shut down due to investors inability to evaluate the risk of their positions, the Federal Reserve Board stepped in to cut the discount rate, which helped reassure the markets. The Fed also reduced the target federal funds rate in September and October  SCORECARD INVESTMENT PERIODS PERFORMANCE.AND WHATS BEHIND THE NUMBERS Air Methods ▲ Favorable contracts spur earnings growth Chart Industries ▲ Solid demand for cryogenics equipment Silicon Image ▼ Hurt by glut of high-definition TVs 2 Portfolio Manager, Independence Investments LLC Charles S. Glovsky, CFA in the first instance by a larger-than-expected 0.50% increment. These interventions enabled most broadly based stock indexes to close the period near their all-time highs. While small-cap stocks continued to register solid returns, several developments limited their gains, particularly in the second half of the 12-month review period ended October 31, 2007. Looking at performance For the 12 months ended October 31, 2007, John Hancock Small Cap Funds Class A, Class B, Class C and Class I shares returned 13.38%, 12.59%, 12.59% and 13.98%, respectively, at net asset value. By comparison, the average small-cap growth fund monitored by Morningstar, Inc. returned 18.99%, 1 while the Russell 2000 Index finished with a 9.27% return and the S&P SmallCap 600 Index returned 11.55% . Keep in mind that your returns will differ from those listed above if you were not invested in the Fund for the entire period or did not reinvest all distributions. Historical performance information can be found on pages six and seven. Favorable stock selection was the main driver of performance versus the benchmark, especially in the health care, financial, consumer cyclicals and commercial services sectors. Financial was one of the two weakest-performing sectors in the benchmark, with a loss of roughly 10%. There, we were helped considerably by our emphasis on owning high-quality companies, which steered us away from originators of subprime mortgages. Additionally, not owning real estate investment trusts (REITs) was a benefit during this volatile period for real estate stocks. REITs are principally income vehicles, while our primary focus is on finding good growth stocks. Small Cap Fund 3 Health care adds value In the health care sector, one standout performer was Air Methods Corp., one of the Funds largest positions at the end of the period. The company, which is a leading provider of medical air transportation services, announced plans to buy one of its largest competitors and enjoyed improving profit margins, as older contracts rolled over to newer ones with more favorable terms. Another standout performer from the health care sector was Inverness Medical Innovations, Inc., a provider of in vitro diagnostic products. The company made a number of strategic acquisitions and struck a deal with personal care products heavyweight Procter & Gamble Co. for the latter to market some of its products. In the materials sector, Chart Industries, Inc. performed well. A supplier of cryogenic equipment for energy storage and distribution, food and medical purposes, the company experienced healthy demand that enabled it to raise its revenue guidance during the period. Also on our list of top contributors was global positioning systems provider Trimble Navigation Ltd. A recent acquisition brought the company significant market share in the rapidly growing vehicle tracking business. LKQ Corp., a provider of used and non-OEM auto parts to body shops, benefited the Funds performance as well. Growing demand from insurance carriers for the companys products, which are high quality but much cheaper than new parts, aided the stock, as did a recent acquisition. We took profits and sold our stakes in both Trimble Navigation and LKQ. INDUSTRY DISTRIBUTION 2 Health care 26% Financials 20% Information technology 14% Consumer discretionary 14% Industrials 11% Materials 6% Energy 5% Consumer staples 2% Stock picking in technology disappoints Conversely, technology was the sector that detracted most from performance, followed by transport and retail. Among individual holdings, ACI Worldwide, Inc. was the biggest detractor. The company, which sells transaction processing systems to banks and merchants, experienced weak demand and issued disappointing financial results. Another technology holding that struggled was Silicon Image, Inc., a manufacturer of semiconductors for applications requiring high-definition graphics. The company was hurt by an oversupply of high-definition televisions, and some expected contract wins in the computer notebook market failed to Small Cap Fund 4 materialize. We eliminated our position during the period. Meanwhile, the share price of logistics and transportation company Pacer International, Inc. declined over investor concerns about the likely expiration or renegotiation of a favorable long-term contract with rail carrier Union Pacific Corp. in 2011. Lastly, medical equipment supplier Kensey Nash Corp. reported an earnings miss due to lackluster results with some new product lines. We sold our stake. Favorable stock selection was the main driver of performance versus the benchmark, especially in the health care, financial, consumer cyclicals and commercial services sectors. Outlook We share the widespread concerns about the domestic economy, particularly given the Feds recent warning that the U.S. economy may slow noticeably in the coming months at the same time rising oil costs are boosting inflationary pressures. Such an environment, described during the 1970s as stagflation, could create a challenging investment environment if it comes to pass. That said, there are almost always companies that can grow even in difficult environments. At the moment, we are not having any trouble finding opportunities that we think are attractive on a fundamental basis. As long as we stick with our proven methodology of buying the stocks of quality companies at reasonable prices, we believe the long-term interests of our shareholder will be well-served. This commentary reflects the views of the portfolio manager through the end of the Funds period discussed in this report. The managers statements reflect his own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Investments in small companies involve greater risks than those in larger, more well-known companies. See the prospectus for the risks of investing in small-cap stocks. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 As a percentage of net assets on October 31, 2007. Small Cap Fund 5 A look at performance For the periods ended October 31, 2007 Average annual returns Cumulative total returns with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Since Class date 1-year 5-year 10-year inception 1-year 5-year 10-year inception A 1 12-16-98 7.71% 14.51%  10.89% 7.71% 96.86%  150.28% B 12-6-04 7.59   7.33 7.59   22.77 C 12-6-04 11.59   8.22 11.59   25.77 I 2 12-6-04 13.98   9.46 13.98   29.98 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5% and the applicable contingent deferred sales charges (CDSC) on Class B and Class C shares. The return for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15,2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available Prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The gross expenses are as follows: Class A  1.60%, Class B  2.30%, Class C  2.30%, Class I  1.08% . The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 Effective December 3, 2004, shareholders of the former Independence Small Cap Portfolio became owners of that number of full and fractional shares of Class A shares of the John Hancock Small Cap Fund. Additionally, the accounting and performance history of the former Independence Small Cap Portfolio was redesignated as that of Class A of John Hancock Small Cap Fund. 2 For certain types of investors as described in the Funds Class I share prospectus. Small Cap Fund 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Small Cap Fund Class A shares for the period indicated. For comparison, weve shown the same investment in two separate indexes. Without With maximum Class Period beginning sales charge sales charge Index 1 Index 2 B 2 12-6-04 $12,577 $12,277 $13,409 $13,754 C 12-6-04 12,577 12,577 13,409 13,754 I 12-6-04 12,998 12,998 13,409 13,754 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C and Class I shares, respectively, as of October 31, 2007. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Russell 2000 Index  Index 1  is an unmanaged index composed of 2,000 U.S. small-capitalization stocks. Standard & Poors SmallCap 600 Index  Index 2  is an unmanaged index of 600 domestic stocks of small-size companies. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 Index 2 figure as of closest month end to inception date. 3 No contingent deferred sales charge applicable. 4 For certain types of investors as described in the Funds Class I share prospectus. Small Cap Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on May 1, 2007, with the same investment held until October 31, 2007. Account value Ending value Expenses paid during on 5-1-07 on 10-31-07 period ended 10-31-07 1 Class A $1,000.00 $1,096.50 $8.18 Class B 1,000.00 1,093.50 11.93 Class C 1,000.00 1,093.50 11.93 Class I 1,000.00 1,099.20 5.88 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2007, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Small Cap Fund 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on May 1, 2007, with the same investment held until October 31, 2007. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 5-1-07 on 10-31-07 period ended 10-31-07 1 Class A $1,000.00 $1,017.40 $7.87 Class B 1,000.00 1,013.80 11.48 Class C 1,000.00 1,013.80 11.48 Class I 1,000.00 1,019.61 5.65 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.56%, 2.26%, 2.26% and 1.10% for Class A, Class B, Class C and Class I, respectively, multiplied by the average account value over the period, multiplied by [number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). Small Cap Fund 9 Funds investments F I N A N C I A L S T A T E M E N T S Securities owned by the Fund on 10-31-07 This schedule is divided into two main categories: common stocks and short-term investments. Common stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 97.90% (Cost $163,253,988) Air Freight & Logistics 1.54% Pacer International, Inc. 212,900 3,138,146 Airlines 0.10% Allegiant Travel Co. (I) 5,700 205,314 Apparel Retail 2.51% Christopher & Banks Corp. 372,100 5,105,212 Apparel, Accessories & Luxury Goods 3.26% G-III Apparel Group, Ltd. (I) 307,800 5,007,906 Hartmarx Corp. (I) 317,700 1,636,155 Application Software 2.37% ACI Worldwide, Inc. (I) 211,400 4,834,718 Asset Management & Custody Banks 1.22% FBR Capital Markets Corp. (I) 194,700 2,492,160 Auto Parts & Equipment 1.19% Fuel Systems Solutions, Inc. (I) 129,300 2,432,133 Catalog Retail 1.07% Gaiam, Inc. (Class A) (I) 93,716 2,178,897 Electronic Equipment Manufacturers 2.99% Daktronics, Inc. (L) 204,400 6,095,208 Health Care Equipment 7.49% Cantel Medical Corp. (I) 237,800 4,261,376 Home Diagnostics, Inc. (I) 35,125 315,773 SurModics, Inc. (I)(L) 57,900 3,285,246 Symmetry Medical, Inc. (I) 430,700 7,386,505 Health Care Services 10.43% Air Methods Corp. (I) 158,400 8,548,848 inVentiv Health, Inc. (I) 171,500 7,242,445 Nighthawk Radiology Holdings, Inc. (I)(L) 231,000 5,437,740 Health Care Supplies 4.47% Inverness Medical Innovations, Inc. (I)(L) 151,500 9,103,635 See notes to financial statements Small Cap Fund 10 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Heavy Electrical Equipment 1.45% PowerSecure International, Inc. (I)(L) 230,500 2,945,790 Hotels, Resorts & Cruise Lines 3.15% Gaylord Entertainment Co. (I) 117,800 6,417,744 Industrial Machinery 5.43% Chart Industries, Inc. (I) 231,146 7,581,589 Flow International Corp. (I) 412,300 3,467,443 Internet Software & Services 2.49% TheStreet.com, Inc. 376,000 5,076,000 Investment Banking & Brokerage 2.40% SWS Group, Inc. 257,100 4,882,329 IT Consulting & Other Services 1.04% Lionbridge Technologies, Inc. (I) 456,400 2,122,260 Life Sciences Tools & Services 3.51% Kendle International, Inc. (I)(L) 177,000 7,138,410 Oil & Gas Exploration & Production 4.84% Goodrich Petroleum Corp. (I)(L) 151,400 5,027,994 Mariner Energy, Inc. (I) 193,000 4,825,000 Personal Products 1.78% Inter Parfums, Inc. 152,000 3,623,680 Property & Casualty Insurance 7.21% First Mercury Financial Corp. (I) 206,700 4,578,405 National Interstate Corp. 162,100 5,187,200 Philadelphia Consolidated Holding Corp. (I) 120,500 4,916,400 Publishing 0.99% Courier Corp. 53,200 2,010,428 Railroads 2.31% Genesee & Wyoming, Inc. (Class A) (I) 160,600 4,708,792 Regional Banks 5.98% Boston Private Financial Holdings, Inc. (L) 112,300 3,229,748 First Community Bancorp. (Class A) 74,800 3,642,760 SVB Financial Group (I) 102,400 5,303,296 Specialty Chemicals 6.24% Arch Chemicals, Inc. 110,600 5,045,572 Fuller (H.B.) Co. 155,200 4,567,536 ICO, Inc. (I) 214,000 3,098,720 Specialized Finance 2.69% iShares Russell 2000 Index Fund (L) 66,600 5,482,512 Specialty Stores 2.17% Tractor Supply Co. (I)(L) 106,500 4,413,360 See notes to financial statements Small Cap Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Systems Software 5.58% Radiant Systems, Inc. (I) 287,600 4,693,632 Secure Computing Corp. (I) 672,800 6,660,720 Interest Par value Issuer, description, maturity date rate Value Short-term investments 23.82% (Cost $48,500,880) Joint Repurchase Agreement 2.42% Joint Repurchase Agreement with Barclays Plc dated 10-31-07 at 4.550% to be repurchased at $4,927,623 on 11-1-07, collateralized by $4,681,324 of U.S. Treasury Inflation Indexed Bond, 2.375%, due 1-15-27 (valued at $5,025,540, including interest) 4.550% $4,927 4,927,000 Shares Cash Equivalents 21.40% John Hancock Cash Investment Trust (T)(W) 43,573,880 43,573,880 Total investments (Cost $211,754,868) 121.72% Other assets and liabilities, net (21.72%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of October 31, 2007. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. See notes to financial statements Small Cap Fund 12 Financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities 10-31-07 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (cost $168,180,988) including $43,898,585 of securities loaned (Note 1) $204,281,737 Investments in affiliated issuers, at value (cost $43,573,880) 43,573,880 Total investments, at value (cost $211,754,868) Cash 531 Receivable for investments sold 158,448 Receivable for shares sold 126,389 Dividends and interest receivable 78,850 Other assets 4,424 Total assets Liabilities Payable for shares repurchased 672,483 Payable upon return of securities loaned (Note 1) 43,573,880 Payable to affiliates Management fees 168,438 Distribution and service fees 11,938 Other 39,656 Other payables and accrued expenses 126,696 Total liabilities Net assets Capital paid-in 148,384,027 Accumulated net realized gain on investments 19,146,398 Net unrealized appreciation of investments 36,100,749 Accumulated net investment loss (6) Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($137,230,995 ÷ 9,582,782 shares) $14.32 Class B ($9,373,183 ÷ 667,787 shares) 1 $14.04 Class C ($37,640,821 ÷ 2,681,429 shares) 1 $14.04 Class I ($19,386,169 ÷ 1,335,742 shares) $14.51 Maximum offering price per share Class A 2 ($14.32 ÷ 95%) $15.07 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Small Cap Fund 13 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-07 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (including special dividend of $148,487) $1,056,801 Securities lending 701,811 Interest 297,273 Total investment income Expenses Investment management fees (Note 2) 2,132,454 Distribution and service fees (Note 2) 1,003,345 Class A, B and C transfer agent fees (Note 2) 560,626 Class I transfer agent fees (Note 2) 12,899 Accounting and legal services fees (Note 2) 32,109 Blue sky fees 83,693 Printing fees 74,349 Custodian fees 57,649 Professional fees 22,673 Trustees fees 11,784 Securities lending fees 11,434 Miscellaneous 12,672 Total expenses Net investment loss Realized and unrealized gain Net realized gain on investments 25,237,119 Change in net unrealized appreciation of investments 5,603,599 Net realized and unrealized gain Increase in net assets from operations See notes to financial statements Small Cap Fund 14 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-06 10-31-07 Increase (decrease) in net assets From operations Net investment loss ($2,449,649) ($1,959,802) Net realized gain (loss) (3,242,650) 25,237,119 Change in net unrealized appreciation (depreciation) 22,459,623 5,603,599 Increase in net assets resulting from operations Distributions to shareholders From net realized gain Class A (472,311)  Class B (40,294)  Class C (142,287)  Class I (152,976)   From Fund share transactions (Note 4) Total increase (decrease) Net assets Beginning of year 179,712,338 256,188,590 End of year 1 1 Includes accumulated net investment loss of $6 and $6, respectively. See notes to financial statements Small Cap Fund 15 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 10-31-03 10-31-04 10-31-05 1 10-31-06 10-31-07 Per share operating performance Net asset value, beginning of period Net investment loss 2 (0.05) (0.09) (0.11) (0.12) (0.10) 3 Net realized and unrealized gain on investments 2.22 1.61 1.61 1.24 1.79 Total from investment operations Less distributions From net realized gain (0.33) (0.14) (1.38) (0.05)  Net asset value, end of period Total return 4 (%) 5 5 5 5 Ratios and supplemental data Net assets, end of period (in millions) $16 $28 $105 $162 $137 Ratio of net expenses to average net assets (%) 1.18 1.23 1.57 1.59 1.60 Ratio of gross expenses to average net assets (%) 2.60 6 2.23 6 1.65 6 1.60 6 1.60 Ratio of net investment loss to average net assets (%) (0.57) (0.80) (0.99) (0.98) (0.72) 3 Portfolio turnover (%) 79 129 145 74 96 1 Effective 12-3-04, shareholders of the former Independence Small Cap Portfolio became owners of an equal number of full and fractional Class A shares of the John Hancock Small Cap Fund. Additionally, the accounting and performance history of the Independence Small Cap Portfolio was redesignated as that of Class A of John Hancock Small Cap Fund. 2 Based on the average of the shares outstanding. 3 Net investment loss per share and ratio of net investment loss to average net assets reflects a special dividend received by the Fund which amounted to $0.01 per share and 0.06% of average net assets. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Does not take into consideration expense reductions during the periods shown. See notes to financial statements Small Cap Fund 16 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 10-31-05 1 10-31-06 10-31-07 Per share operating performance Net asset value, beginning of period Net investment loss 2 (0.17) (0.20) (0.19) 3 Net realized and unrealized gain on investments 0.45 1.23 1.76 Total from investment operations Less distributions From net realized gain  (0.05)  Net asset value, end of period Total return 4 (%) 5 Ratios and supplemental data Net assets, end of period (in millions) $9 $11 $9 Ratio of net expenses to average net assets (%) 2.27 7 2.29 2.30 Ratio of gross expenses to average net assets (%) 2.35 2.30 8 2.30 Ratio of net investment loss to average net assets (%) (1.67) 7 (1.67) (1.42) 3 Portfolio turnover (%) 145 6 74 96 1 Class B began operations on 12-6-04. 2 Based on the average of the shares outstanding. 3 Net investment loss per share and ratio of net investment loss to average net assets reflects a special dividend received by the Fund which amounted to $0.01 per share and 0.06% of average net assets. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. 8 Does not take into consideration expense reductions during the periods shown. See notes to financial statements Small Cap Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 10-31-05 1 10-31-06 10-31-07 Per share operating performance Net asset value, beginning of period Net investment loss 2 (0.17) (0.20) (0.19) 3 Net realized and unrealized gain on investments 0.45 1.23 1.76 Total from investment operations From net realized gain  (0.05)  Net asset value, end of period Total return 4 (%) 5 Ratios and supplemental data Net assets, end of period (in millions) $31 $44 $38 Ratio of net expenses to average net assets (%) 2.27 7 2.29 2.30 Ratio of gross expenses to average net assets (%) 2.35 2.30 8 2.30 Ratio of net investment loss to average net assets (%) (1.67) 7 (1.68) (1.42) 3 Portfolio turnover (%) 145 6 74 96 1 Class C shares began operations on 12-6-04. 2 Based on the average of the shares outstanding. 3 Net investment loss per share and ratio of net investment loss to average net assets reflects a special dividend received by the Fund which amounted to $0.01 per share and 0.06% of average net assets. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. 8 Does not take into consideration expense reductions during the periods shown. See notes to financial statements Small Cap Fund 18 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS I SHARES Period ended 10-31-05 1 10-31-06 10-31-07 Per share operating performance Net asset value, beginning of period Net investment loss 2 (0.05) (0.06) (0.03) 3 Net realized and unrealized gain on investments 0.44 1.24 1.81 Total from investment operations Less distributions From net realized gain  (0.05)  Net asset value, end of period Total return 4 (%) Ratios and supplemental data Net assets, end of period (in millions) $34 $40 $19 Ratio of net expenses to average net assets (%) 1.10 7 1.08 1.08 Ratio of gross expenses to average net assets (%) 1.18 1.08 1.08 Ratio of net investment loss to average net assets (%) (0.53) 7 (0.47) (0.24) 3 Portfolio turnover (%) 145 6 74 96 1 Class I shares began operations on 12-6-04. 2 Based on the average of the shares outstanding. 3 Net investment loss per share and ratio of net investment loss to average net assets reflects a special dividend received by the Fund which amounted to $0.01 per share and 0.06% of average net assets. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. 8 Does not take into consideration expense reductions during the periods shown. See notes to financial statements Small Cap Fund 19 Notes to financial statements Note 1 Accounting policies John Hancock Small Cap Fund (the Fund) is a diversified series of John Hancock Equity Trust (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek capital appreciation. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C and Class I shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. The Fund is the accounting and performance successor to Independence Small Cap Portfolio, a diversified open-end management investment company organized as a Massachusetts business trust. On December 3, 2004, the Fund acquired substantially all the assets and assumed the liabilities of the former Independence Small Cap Portfolio pursuant to an agreement and plan of reorganization, in exchange for Class A shares of the Fund. Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B, Class C and Class I shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p
